Case 8:19-bk-04001-MGW. Doc1-1 Filed 04/30/19 Page 1 of 59

Fillin this information to identify your case:

United States Bankruptcy Court for the:
MIDDLE DISTRICT OF FLORIDA

Case number (if known) Chapter you are filing under:
a Chapter 7
1 Chapter 41
CO Chapter 12

£1 Chapter 13 [Check if this an
amended filing

 

 

 

Official Form 101
Voluntary Petition for individuals Filing for Bankruptcy 42/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case tegether—called a joint
¢ase—and in joint cases, these forms use you to ask for information from both debtors. For example, jf a form asks, “Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish

between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The same person must be Debtor 7 in
all of the forms. ,

Be as complete and accurate as possible. If two married people are filiig together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number {if known). Answer
every question.

Identify Yourself

 

 

About Debtor 1:

 

“About Debtor 2 (Spouse Only In a Joint Case):
1. Your full name DoE

Write the name thatison Michael = Jaime

 

 

 

your government-issued First name ' First name

picture identification (for

example, your driver's David Melissa

license or passport). Middle name = Middle name

Bring your picture Stevens " Stevens

identification to your

maeting with the trustee, Last name and Suffix (Sr., Jr., I, WD »<> Last name and Suffix (Sr., Jr., II, It)

 

2, All other names you have
used in the last 8 years

Include your married or
maiden names.

 

 

3. Only the last 4 digits of
your Soclal Security ee
number or federal XXX-XK-8812  XXKKK-7663
Individual Taxpayer ves
Identification number
(ITIN)

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Debtor 1

Case 8:19-bk-04001-MGW_ Doc 1-1

Michael David Stevens

Debtor2 Jaime Melissa Stevens

About Debtor 1:

 

Filed 04/30/19 Page 2 of 59

Case number ¢if known)

About Debtor 2 (Spouse Only in a'Joint Cage}:

 

 

 

 

 

 

 

 

4, Any business names and
Employer Identification :
Numbers (EIN) youhave Ml | have not used any business name or EINs. ., Wl | have not used any business name or EINs.
used in the last 8 years ‘
Include trade names and = =—- Business name(s) Business name(s)
doing business as names
EINs “EINs
§. Where you live " __ If Debtor 2 lives at a different address:
5700 Saddlebrook Way
Wesley Chapel, FL 33543
Number, Street, City, State & ZIP Code Number, Street, City, State & ZIP Code
Pasco a
County a ‘County '
If your mailing address is different from the one lf Debtor 2's mailing address is different from yours, fill it
above, fill it in here. Note that the court will send any in here. Note that the court will send any notices to this
notices to you at this mailing address. mailing address. .
Number, P.O. Box, Street, City, State & ZIP Code Number, P.O. Box, Street, City, State & ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Hi soOver the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

Cs thave another reason.
Explain. (See 28 U.S.C. § 1408.)

“Il Over the last 180 days before filing this petition, |

have lived in this district longer than in any other
district.

QO _s[have another reason.
Explain, (See 28 U.S.C. § 1408.)

 

 

 

Official Form 101

Voluntary Petition for Individuals Fillng for Bankruptcy

page 2
Debtor 1

Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 3 of 59

Michael David Stevens

Debtor2 Jaime Melissa Stevens . Case number (if known)

ar Lea

Tell the Court About Your Bankruptcy Case

 

 

 

 

 

 

7. ‘The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy
Bankruptey Code you are (Form 2070)). Also, go fo the top of page 1 and check the appropriate box.
choosing te file under

Mi chapter 7

E) Chapter 11

[J Chapter 12

C] Chapter 13

8. How you will paythefee | will pay the entire fee when | file my petition. Please check with the clerk's office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address. ,

I need to pay the fee in Instaliments. If you choose this option, sign and attach the Application for individuals to Pay
The Filing Fee in instalments (Official Form 103A). .

C1 _~=— J request that my fee be walved (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may da so only if your income is Jess than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

9, Have you filed for Hi No

bankruptcy within the .
last 8 years? TO Yes.
District When Case number
District When Case number
District When Case number
10. Are any bankruptcy BNo
cases pending or being
flled byaspousewhols [1] Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor ’ Relationship to you
District When Case number, if known
Debtor Relationship to you
District When Case number, if known
11. Do you rent your OI Ne. Go to line 12.

residence?

Hi Yes. Has your fandlord obtained an eviction judgment against you?
a No. Go to fine 12.

oO Yes. Fill out Initia! Statement About an Eviction Judgment Against You (Form 101A) and file it with this
bankruptcy petition.

 

Official Form 104

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 1

cs

12,

Case 8:19-bk-04001-MGW_ Doc 1-1

Are you a sole proprietor
of any full- or part-time
business?

A sole proprietorship is a
business you operate as
an individual, and is not a
separate legal entity such
as a corporation,
partnership, or LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach
it to this petition.

Filed 04/30/19 Page 4 of 59

Michael David Stevens
Debtor2 Jaime Melissa Stevens

Case number (if known)

Report About Any Businesses You Own as a Sole Proprietor

@ No. Go to Part 4.

O yes. Name and location of business

 

Name of business, if any

 

Number, Street, City, State & ZIP Code

Cheek the appropriate box fo describe your business:
Health Care Business (as defined in 11 U.S.C. § 104(27A)}

Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B)}
Stockbroker (as defined in 11 U.S.C. § 101(53A))
Commodity Broker (as defined in 11 U.S.C. § 101(6))

None of the above

Ooonodo

 

13.

Are you filing under
Chapter 11 of the
Bankruptcy Code and are
you a smail business
debtor?

For a definition of smal
business debtor, see 11
U.S.C. § 101(51D).

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
deadiines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
in 11 U.S.C. 1116(1}(B).

MI No. | am not filing under Chapter 11.

O1 No. | am filing under Chapter 41, but !am NOT a small business debtor according to the definition in the Bankruptcy
Code.

O ves. 1am filing under Chapter 11 and | am a smail business debtor according to the definition in the Bankruptcy Code.

 

14,

fare Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

Do you own or have any
property that poses or is
alleged to pose a threat
of Imminent and
identifiable hazard to
public health or safety?
Ordo you own any
property that needs
immediate attontton?

For example, do you own
perishable goods, or
livestock that must be fed,
or a building that needs
urgent repairs?

HH No.

Co Yes.
What is the hazard?

 

lfimmediate attention is
needed, why is it needed?

 

Where is the property?

 

Number, Street, City, State & Zip Code

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 5 of 59

Debtor 1 Michael David Stevens
Debtor2 Jaime Melissa Stevens

Explain Your Efforts to Receive a Briefing About Credit Counseling
About Debtor: oy

16. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. If you cannot do
so, you are not eligible to
file.

If you file anyway, the court
can dismiss your case, you
will tose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

 

 

You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, and | received a
certificate of completion. :

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have
a certificate of compietion.

Within 14 days after you file this bankruptcy
pétition, you MUST file a copy of the certificate and
payment plan, if any.

| certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain these services during the 7
days after | made my request, and exigent

circumstances merit a 30-day temporary walver

of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to fite this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

lam not required to receive a briefing about

credit counseling because of:

O__siIncapacity.

| have a mental illness or a mental deficiency - -

that makes me incapable of realizing or
making rational decisions about finances.

1 _sCODisability.
My physical disability causes me to be
unable to participate in a briefing in person,

by phone, or through the internet, even after 1°".

reasonably tried to do so.

OO sActive duty.
| am currently on active military duty ina
military combat zone.

If you beliave you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

 

 

 

Case number (if known)

About Debtor 2 (Spouse Only in a doit Case):
You must check one:

“gg lreceived a briefing from an approved credit

counseling agency within the 180 days before | filed
this bankruptcy petition, and | received a certlficate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

0 sIreceived a brlefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

Osi certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement,

To ask for a 30-day temporary waiver of ihe requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

Ifthe court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, alang with a
copy of the payment plan you developed, if any. If you do
Not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

jam not required to receive a briefing about credit
counseling because of:

O_sIncapacity.
f have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

O Disability.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

[] Active duty.
| am currently on active military duty in a military
combat zone.

lf you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseting with the court.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 5
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 6 of 59

Debtor 1

Michael David Stevens
Debtor2 Jaime Melissa Stevens

Case number (if known)

 

Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debis are defined in 11 U.S.C. § 1018) as “incurred by an
individual primarily for a personal, family, or household purpose.”

0 No. Go to line 16b.
Ml Yes, Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

01 No, Go te line 18c.
0 Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that
after any exempt
property is excluded and

OONe. |amnot filing under Chapter 7. Go to line 18.

| am filing under Chapter 7, Do you estimate that after any exempt property is excluded and administrative expenses

Ml Yes.
Ye are paid that funds will be available to distribute to unsecured creditors?

 

 

administrative expenses Hino
are paid that funds will
be available for O Yes
distribution to unsecured
creditors?
18. How many Creditors do = 449 D0 1,000-5,900 CO 25,001-50,000
you estimate thatyou 50-98 Cl s001-10,000 C1 50,001-100,000
OO 100-199 CO 10,001-25,000 CO More than100,000
Oo 200-999
19. How much do you J $0 - $50,000 0 $1,000,001 - $10 million 1 $500,000,001 - $1 billion

estimate your assets to
be worth?

CD $50,001 - $100,000
Hi $100,001 - $500,000
CO $500,001 - $1 million

C1] $10,000,001 - $50 million
OO $50,000,001 - $100 million
1] $100,000,004 - $606 million

OC $1,000,000,001 - $10 billion
0 $10,000,000,001 - $50 billion
CD More than $50 billion

 

20. How much do you
ostimate your liabilities
to be?

D $0 - $80,000

1 $50,001 - $100,000
Hi $100,001 - $500,000
C1 $500,001 - $1 million

1 $1,000,001 - $10 milion

TD $10,000,001 - $50 million
D $50,000,001 - $100 million
1 $100,000,004 - $500 million

1 $500,000,004 - $1 billion

O $1,000,000,001 - $19 billion
1 $10,000,000,001 - $50 billion
1 More than $50 billion

 

Sign Below

For you

{have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

if! have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can rene’ eS up to $250,000, or imprisonment for up fo 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571. _S ==

 

 

    

Michael David Stevens
Signature of Debtor 1

Executed ortf{ Hy | AS iG

‘MM /BDIYYYY

aime Melissa Stevens
ignature of Debtor 2

14 1018’

MM /DDIYYYY

Executed on

 

 

Official Form 1014

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 7 of 59

Debtor 1 Michael David Stevens
Debtor2 Jaime Melissa Stevens Case number (if known)

 

 

For your attorney, if you are
represented by one

If you are not represented by
an attorney, you do not need
to file this page.

!, the attorney for the debtor(s} named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 12, or 13 of title 41, United States Code,-and have explained the relief available under each chapter
for which the person is eligible. | also certify ete to the debtor(s) the notice required by 11 U.S.C. § 342(b)
and, in a case in which § 707(b}(4)(D) apps ify that | have no knowledge after an inquiry that the information in the

schedules fileg-wi @ petitioris ince
WO OL pate OH SAASAOAA

Signature of Attorney for Debtor MM /DDIYYYY

Matthew J. Jowanna
Printed name -

The Law Offices of Matthew J. Jowanria, PA
Firm name

2521 Windguard Circle

Suites 101 & 102

Wesley Chapel, FL 33544
Number, Street, City, State & ZIP Code

Contact phons §= 813-929-7300 Email address info@jowanna.com

 

 

0008796 FL

 

Bar number & State

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy ‘ page 7
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 8 of 59

Fill in this information to identify your case:

Debtor 1 Michael David Stevens
First Name Middle Name Last Name

Debtor 2 Jaime Melissa Stevens
(Spouse [f, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

 

Case number
{if known} CO Check if this is an
amended filing

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible, If two married poopte are filing together, both are equally responsible for supplying correct
information. FI out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

GEkeeae Summarize Your Assets

 

 

1. Schedule A/B: Property (Official Form 106A/B}

4a. Copy line 55, Total real estate, from Schedule AVB..ssscccssssssssssssecesensseneesssesseeisestinassiacesiisisomasssinsnsesss $ 170,000.00
1b. Copy line 62, Total personal property, from Schedule AVB.......- scenes ineersseesssnesseermunsenestneateannenanteniatertesy $ 273,536.84
tc. Copy line 63, Total of all property on Schedule AUB... ceeesneeitesmeesiesntssiseseenanesenreeeseontneaninnenrinsaieraress $ 443,536.84

GEE Summarize Your Liabilities

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 108D)

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.. —$ 214,203.78

3. Schedule E/F: Credifors Wha Have Unsecured Claims (Official Form 10GE/F} 00
3a. Copy the total claims from Part 1 {priority unsecured claims} from line Ge Of Schedule EVP... cccssussseeeeence $ Q.

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F.......essceseesen $ 144,241.96
Your total liabilities | $ 358,445.71

 

 

 

Gee Summarize Your Income and Expenses

4. Schedule I: Your income (Official Form 1061) 6,624.47
Copy your combined monthly income from line 12 Of ScHECUIE T......... eee eesnenneciessnnsssneneneensrreeeeeneeaneeenesey $ wer

5. Schedule J: Your Expenses (Official Form 106) / 6.621.50
Copy your monthly expenses from line 22c of SGHECUE J... eee ce tssnesaresnssseeeienseenatessteenennnanentins $ met

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
_ sNe. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Yes
7. What kind of debt do you have?

w «Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

O Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.

Official Form 106Sum Summary of Your Assets and Llabilities and Certain Statistical Information page 1 of2

Software Copyright {c) 1996-2019 Bast Case, LLG - www.bestcasa.com Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 9 of 59

Debtor1 Michael David Stevens
Debtor2 Jaime Melissa Stevens Case number (if known)

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form

 

 

 

 

 

 

 

 

 

 

122A-1 Line 11; OR, Form 122B Line 11: OR, Form 122C-1 Line 14. 4,394.18

9. Copy the following special categories of claims from Part 4, IIne 6 of Schedule E/F:
Schediile E/F, copy'the following: ”

9a. Domestic support obligations (Copy line 6a.) $ 0.00

9b, Taxes and certain other debts you owe the government. (Copy line Sb.) $ 0.00

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00

9d. Student loans. (Copy line 6f.) $ 83,354.00

$e. Obligations arising out of a separation agreement or divorce that you did not report as 0.00

priority claims. (Copy line 6g.) § :

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.} +h 0.00

9g. Total, Add tines 9a through Sf. : $ 83,354.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2019 Best Caso, LLC - www.bestcase.com

Best Case Bankrupicy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 10 of 59

Fill in this information to identify your case and this filing:

Debter 1 Michael David Stevens
First Name Middle Name Last Name

Debtor 2 Jaime Melissa Stevens
(Spouss, if filing) First Name Middle Nama Last Name

 

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number (Check if this is an
amended filing

 

 

 

Official Form 106A/B
Schedule A/B: Property 12115

in each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think It fits best. Be as complete and accurate as possible. If two married people are filing together, both are equaily responsible for supplying correct
Information. If more space Is needed, attach a separate sheot to this form. On the top of any additional pages, write your name and cage number (if known).
Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In
1, Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

(1 No. Go to Part 2.

Ml ves. Where is the property?

 

 

 

 

 

1.4 What is the property? Check all that apply :

2820 Bolla Drive C1 Single-family home Do not deduct secured claims oréxemptions, Put

Street address, if available, or other cascription unit build; the arnount.of any secured claims'on Schedule D:
1 Suplex or multi-unit building Creditors Who Have Claims Secured by Property.
oO Condominium or cooperative “s
(] Manufactured or mobile home

. Current value of the Current value of the

Fayetteville NG 28306-0000 CO Land entire property? portion you own?

City State ZIP Code (investment property $170,000.00 $170,000.00
CO Timeshare Describe the nature of your ownership interest
O other CCC fguch as fee simple, tenancy by the entireties, or

Who has an interest in the property? Check ons = life estate), if known.

O debtor 4 only Homestead

Cumberland Debtor 2 only

County ME Debtor 1 and Debtor 2 only

Oo Check if this ig community property
{sea instructions)

C Atleast one of the debtors and another
Other information you wish to add about this item, such as local
property identification number:
1D #0405-12-8863

Legal Description: LT 166 BIRCH CREEK SEC 3 (0.22 AC)

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for $170,000.00
pages you have attached for Part 1. Write that number here......ussesee dassansnansessoensuessreasrsnsepesses eoqeuunte => ,000.

| Part 2: EES Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

 

 

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.cam Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 11 of 59

Michael David Stevens
Jaime Melissa Stevens

Debtor 4
Debtor 2

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

ONo

ves

3.1. Make: Hyundai
Mode; Accent
Year: 2017

44,245

Approximate mileage:
Other infarmation:

 

VIN #KMHCT4AE3HU 282592

 

 

 

Who has an interest in the property? Chack one
D1 Dabtor 4 only

OO Debtor 2 only

Hl debtor 1 and Debtor 2 only

(1 At least one of the debtors and another

CO Gheck if this is community property
(see instructions)

Case number (if known)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$9,800.00 * $9,800.00

 

 

3.2 Make. Hyundai
Model: Accent
Year: 2017

46,240

Approximate mileage:
Other information:

 

VIN #KMHCT4AE3HU281720

 

 

 

Who has an interest In the praperty? Chack ona
CO Debtor 1 only

D Debtor 2 only

M@ Debtor 1 and Debtor 2 only

C1 atleast one of the debtors and another

CO check if this is community property
(see instructions)

Do not deduct seciired claims ar-exemptions. Put
the ammount of any.secured claims on Schedule D:
Greditars Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$9,550.00 $9,550.00

 

 

3.3 Maker Ford
Model; Taurus
Year: 2003
Approximate mileage:
Other information:

123,423

 

VIN #1FAFP53293A 149026
(Salvage Title}

 

Who has an interest in the property? Chack one
0 Debtor 4 only

TZ Debtar 2 only

ME Debtor 1 and Debtor 2 only

(1 at least one of the debtors and another

C1 check if this is community property
(sea instructions}

‘Bo not:deduct secured claims or exemptions. Put
‘the amount of-any secured claims 6n- Schedule D:

Creditors Who-Have-Claims:Secured by Property.

Currant value of the
portion you own?

Current value of the
entire property?

$0.00 $0.00

 

 

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercrait, fishing vessels, snowmobiles, motorcycle accessories

HNo
CD Yes

5 Add the dollar value of the portlon you own for all of your entries from Part 2, including any entries for
pages you have attached for Part 2. Write that MUMDGT Here scessrsccstssestseontsenessntssensanererees sesepegunrsaunennananseses =

Describe Your Personal and Household Items

 

$19,350.00

 

 

 

 

Do you own or have any:legal or equitable Interest in any of the following items?

6. Household goods and furnishings

Examples: Major appliances, furniture, linens, china, kitchenware

CI No
Mi Yes. Describe.....

Official Form 106A/B

Schedule A/B: Property

Software Copyright (c) 1998-2019 Best Case, LLG - www.bestcase.com

_ Current value of the
“portion you own?
Do not deduct secured
claims or exemptions:

page 2

Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 12 of 59

Debtor1 Michael David Stevens
Debtor? Jaime Melissa Stevens Case number ¢f known)

 

Living room: couch $600, desk $30, lamps (2) $10, TV Stand $100
Dining room: table w/4 chairs $400, chaise $20

Bedrooms: beds $400, dresser $100, chest of drawers (2) $200,
mirror $20, lamps (2) $20,

Kitchen: dishes $30, cookware $10, coffee maker $10, blender $10
Other Items: benches (2) $40, vacuum cleaner $20, drill $15,

power toolsitool box $80

Location: 5700 Saddlebrook Way, Wesley Chapel FL 33543 $2,115.00

 

 

 

 

7, Electronics

Examples; Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games
TINo

Ml Yes. Describe...

 

[Television $200, Play Station $50 computers (2) $70 | $320.00

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections,
other collections, memorabilia, collectibles
BNno

Ci Yes. Describe...

g, Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment: bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpeniry tools,
musical instruments ‘
Bi No

DO Yes. Describe...

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

ONo
M@ Yes. Describe.....

 

 

 

 

[Rifles $500 | $500.00
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, acoessories
ONo
W@ Yes. Describe...
[Used clothing $75.00

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
EE WNo

C1 Yes. Describe...

43. Non-farm animals
Examples: Dogs, cats, birds, horses

BNo
D1 Yes. Describe...
14, Any other personal and household items you did not already list, Including any health aids you did not list

ONo
WM Yes. Give specific information.....

Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 13 of 59

Debtor1 Michael David Stevens
Debtor2 Jaime Melissa Stevens Case number (if known)

 

Army gear $500, tools $50, holiday decor $50, childrens keepsakes
(no value), vanity $100, winter clothing $40, shelving $15, sewing
machine $50, clock $300, books $25, folding tables & chairs $40
Location: 54 U Store Inc., 23830 State Road 54, Lutz, FL 33559 $1,170.00

 

 

 

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

 

 

 

 

for Part 3. Write that number here ccssscssssssssasssssssssesessesssesssssnassssnsnensnstsereeetsse $4,180.00
Describe Your Financial Assets
Do you own or have any legal or equitable interast in any of the following? Current value of the
. portion you own?
Do not deduct secured

claims or exemptions.

16. Cash
Examples: Money you have in your wallet, In your home, in a safe deposit box, and on hand when you file your petition
Bno

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit, shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

 

 

EF No
a VES essere Institution name:
. USAA Federal Savings Bank
Checking Acct 10750 McDermott Freeway
17.1. #7438 San Antonio, TX 78288 $6.84
; USAA Federal Savings Bank
Checking Acct 10750 McDermott Freeway
17.2. #7250 San Antonio, TX 78288 $0.00

 

 

18, Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

WM No
yes Institution or issuer name:

19. Non-publicly traded stock and Interests in Incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

M No

(1 Yes. Give specific information about them...........0..
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

HI No

D Yes. Give specific information about them
Issuer name:

21. Retlrement or pension accounts .
Examples: Interests in IRA, ERISA, Keogh, 401(k}, 403¢b), thrift savings accounts, or other pension or profit-sharing plans
TC No

Wi Yes. List each account separately.
Type of account: Institution name:

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 14 of 59

Debtor1 Michael David Stevens

 

Debtor2 Jaime Melissa Stevens Case number (if known)
Military Retirement & Defense Finance & Accounting Service
Disability US Military Retirement Pay
8899 E 56th Street
Indianapolis, IN 46249 $0.00

 

 

22, Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use froma company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecammunications companies, or others
BNo

ih (=: Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
BNo

GO Yes... Issuer name and description.

24. Interests in an education IRA, In an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1}, 529A(b}, and 529(b}(1).

BNo
DO Yes............. Institution name and description. Separately file the records of any interests.11 U.S.C. §'521(c):

25. Trusts, equitable or future interests In property (other than anything listed In line 4), and tights or powers exercisable for your benefit
BNo

0 Yes. Give specific information about them...

26, Patents, copyrights, trademarks, trade secrets, and other intellectual property
Exampies: Internet domain names, websites, proceeds from royalties and licensing agreements

Hino
1] Yes. Give specific information about them...

27. Licenses, franchises, and other general Intangibles ‘
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
Mi No

0 Yes. Give specific information about them...

Money or property owed to you? ~~ . Currant value of the
. . - portion you own?
Do:not deduct secured _
claims or exemptions.

28. Tax refunds owed to you
MNo

C1 Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
Bno

C7) Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

Hino
C1 Yes. Give specific information..

31. Interests in Insurance policles
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance
ONo

WM Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:
Official Form 106A/B Schedule A/B: Property page 6

Software Copyright (c} 1998-2019 Best Case, LLC - www.bestcase.com Best Case Bankrupicy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 15 of 59

Debtor1 Michael David Stevens
Debtor2 Jaime Melissa Stevens Case number (if known)

a

USAA Life Insurance Company

9800 Fredericksburg Road

San Antonio, TX 78288

Owner: Michael D. Stevens
Insured: Michael D, Stevens Jaime M. Stevens $250,000.00

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive properly because
someone has died.

HNo
0 Yes. Give specific information.

33. Claims against third parties, whether or not you have flled a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

HNo
DO Yes, Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
Hino

1 Yes. Describe each claim.........

35. Any financial assets you did not already list
HNo
C1 Yes. Give specific information...

38. Add the dollar value of all of your entries from Part 4, Including any entries for pages you have attached 250,006.84
for Part 4. Write that number Nere......sssssssscsenrssnsscennnenssersnarsrernarectsenaeneneresiunananer cesaneanavenreaiangerscectaneneneesate $250,006.

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
WB No. Go to Part 6.
O Yes. Ge to line 38.

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list itin Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
MB No. Go to Part 7.
OD Yes. Go to line 47.

TERRE Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not alroady list?
Examples: Season tickets, country club membership

BiNo
CO Yes. Give specific information.........

54, Add the dollar valuo of all of your entries from Part 7. Write that MUMbEr MEL sscsseesssnsesseretesecin $0.00

Official Form 106A/B Schedule A/B: Property page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www. besicase.com . Bast Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 16 of 59

Debter1 Michael David Stevens
Debter2 Jaime Melissa Stevens Case number (if known)

List the Totals of Each Part of this Form

 

 

 

 

 

55. Part 1: Total real estate, line 2 ......... eveneneasseesareeeessroesesnenssnaneataestenentanentaneaeerssentsneste padeneatsesteneessnaeatensanen cones $170,000.00
56. Part 2: Total vehicles, line 5 $19,350.00

57. Part 3: Total personal and household items, line 15 $4,180.00

58. Part 4: Total financial assets, line 36 $250,006.84

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $273,536.84 Copy personal property total $273,536.84
63. Total of all property on Schedule A/B, Add line 55 + line 62 $443,536.94
Official Form 106A/B Schedule A/B: Property page 7

Softwara Copyright {c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankrupicy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 17 of 59

Fill in this information to identify your case:

Debtor 4 Michael David Stevens
First Name Middie Name Last Name

Debtor 2 Jaime Melissa Stevens
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

 

Case number ;
{if known) O Check if this is an
amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt ait9

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known). ,

For each item of property you claim as exempt, you must specify the amount of the exomption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full falr market value of the property being exempted up to the amount of
any applicabte statutory limit. Some exemptions—such as those for health alds, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exomptions are you claiming? Check one only, even if your spouse is filing with you.
Bi you are claiming state and federai nonbankruptcy exemptions. 11 U.S.C. § 522(b}(3)
C1 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2}

2. For any property you list on Schedule 4/B that you claim as exempt, fill in the information below.

       

 

 

Brief description of the property and line off...” Current.value of thé... Amount ofthe exemption you clalm Specific laws that allow exemption. ~
Schedise A/B that lists this proparty _ ss iportion you.own.- : / ad de ‘ ee wos wy

a 8 "3 Gopy-the value from.“ Cheek only Gne box for éach exemption
: Le La : acu |. 2 Sehedule AB Boe EF 3 / po BS oo
Living room: couch $600, desk $30, $2,115.00 $2,000.00 ‘Fila. Const. art. X, § 4(a)(2)
lamps (2) $10, TV Stand $100 — :
Dining room: table wi4 chairs $400, O 100% of fair market value, up to
chaise $20 any applicable statutory limit

Bedrooms: beds $400, dresser $100,
chast of drawers (2} $200, mirror $20,
lamps (2) $20,

Kitchen: dishes $30, cookware $10,
coffee maker $

Line from Schedule 4/8: 6.1

 

 

Living room: couch $600, desk $30, $2,115.00 $115.00 Fla. Stat. Ann. § 222.25(4)
lamps (2) $10, TV Stand $100 :

Dining room: table wi4 chairs $400, L1 100% of fair market value, up io

chaise $20 any applicable statutory limit

Bedrooms: beds $400, dresser $100,
chest of drawers (2) $200, mirror $20,
lamps (2) $20,

Kitchen: dishes $30, cookware $10,
coffee maker $

Line from Sehedule A/B: 6.1

 

 

Television $200, Play Station $50 $320.00 $320.00 Fila. Stat. Ann. § 222.25(4)
computers (2) $70
Line from Schedule A/B: 7.1 O 400% of fair market value, up to

any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLG - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 18 of 59

Debtor1 Michael David Stevens
Debtor2 Jaime Melissa Stevens

Brief description of the property and ling.on
‘Schedule A/B that lists this property

Case number (if known)

Current value-of-the ©

-. _ -§pécifie!laws that allow exemption
-”. portion you: own: ° S See

 
  
  

      

 

 

 

 

 

 

 

 

 

 

“."" Gopy-the value from:

. * “Schedule AB CRP eE See, “ ‘
Rifles $500 Fla, Stat. Ann. § 222.25(4)
Line from Schedule A/B: 10.4 $600.00 $500.00

100% of fair market value, up to
any applicable statutory limit
Used clothing $75.00 $75.00 ‘Fila. Stat. Ann. § 222.25(4}
Line from Schedule A/B: 11.1
100% of fair market value, up to
any applicable statutory limit
Army gear $500, tools $50, holiday $1,170.00 $1,170.00 ‘Fla. Stat. Ann, § 222.25(4)
decor $50, childrens keepsakes (no as —
value), vanity $100, winter clothing 100% of fair market value, up to
$40, shelving $15, sewing machine any applicable statutory limit
$50, clock $300, books $25, folding
tables & chairs $40
Location: 54 U Store !nc., 23830 State
Road 54, Lutz, FL 3
Line from Schedule A/B: 14.1
Checking Acct #7438: USAA Federal $6.84 $6.84 Fila. Stat. Ann. § 222.25(4)
Savings Bank
10750 McDermott Freeway 100% of fair market value, up to
San Antonio, TX 78288 any applicable statutory limit
Line from Schedule A/B: 17.1
Military Retirement & Disability: $0.00 $0.00 ‘Fila. Stat. Ann. §§ 222.201,
Defense Finance & Accounting 744.626; 11U.S.C.§
Service 400% of fair marketvalue, upto  522(d)(10)(B)
US Military Retirement Pay any applicable statutory limit
8899 E 56th Street
Indianapolis, IN 46243
Line from Schedule A/B: 21.1
USAA Life Insurance Company $260,000.00 $250,000.00 Fla. Stat. Ann. § 222.14

9800 Fredericksburg Road
San Antonio, TX 78288
Owner: Michael D. Stevens
Insured: Michael D. Stevens
Beneficiary: Jaime M. Stevens
Line from Schedule A/B: 31.1

 

400% of fair market value, up to
any applicable statutory limit

 

. Are you claiming a homestead exemption of more than $170,350?

(Subject to adjustment on 4/04/22 and every 3 years after that for cases filed on or after the date of adjustment.)

Hm No

C1 Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No
O Yes

Official Form 106C Schedule C: The Property You Claim as Exempt
Software Copyright (c) 1996-2019 Best Gase, LLC - www.bestcase.com

page 2 of 2
Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 19 of 59

Fill in this information to identify your case:

Debtor 1 Michael David Stevens
First Name Middie Name Last Name

Debtor 2 Jaime Melissa Stevens
(Spouse if, filing} First Name Middle Name Last Name

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

 

Case number :
(ifknown) OO Check if this is an
: amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 42115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
humber (if known}.

41. Do any creditors have claims secured by your property?
C1 No. Check this box and submit this farm to the court with your other schedules. You have nothing else to report on this form.
MM Yes, Fill in all of the information below.

GETTER List All Secured Claims

 

 

 

 

 

 

 

 

2. List all secured claims. If a creditor has more than one secured claim, ligtthe creditor séparately Column A : Column B C . Golume C
for each claim, Ifmore than one creditor has-a particular claim, list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name. Do. not deduct the that supports this portion
am bo “ mo, valie-of collateral: claim °2 ms IF any :
2.1 | GM Financial Describe the property that secures the claim: $19,580.00 $9,800.00 $9,780.00
Creditor's Name 2017 Hyundai Accent 44,245 miles
VIN #KMHCT4AE3HU282592
Til faim is: t
PO Box 183834 As of the date you file, the claim is: Check all tha’
Arlington, TX 76096 DO contingent
Number, Streat, City, State & Zip Code 0 unliquidated
[1] Disputed
Who owes the debt? Check one. Nature of lien, Check all that apply.
D1 pebtor 4 only O an agreement you made (such as mortgage or secured
CO Debtor 2 only car loan)
WB Debtor 4 and Debtor 2 only C2 Statutory tien (such as tax lien, mechanic's lien)
[1 Atleast one of the debtors and another 0 Judgment lien from a lawsuit
LJ Check if this claim relates to a Wl other (including a right te offset) Auto Loan
community debt
Opened
5/2317 Last
Active
Date debt was incurred 14/16/48 Last 4 digits of account number 8589
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of2

Software Copyright {c) 1986-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Case 8:19-bk-04001-MGW_ Doc 1-1

Filed 04/30/19 Page 20 of 59

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Michael David Stevens Case number (it known)
First Name Middle Name Last Name
Debtor 2 Jaime Melissa Stevens
First Name Middle Name Last Name
2.2 | Hyundai Finance/KIA Describe the property that secures the claim: $16,898.75 $9,550.00 $7,348.75
Creditor’s Name 2017 Hyundai Accent 46,240 miles |
VIN #KMHCT4AE3HU281720
PO Box 20829 As of the dat file, the claim is:
Fountain Valley, CA apaly date you file, the claim is: Check all that
92728 oO Coniingent
Number, Street, City, State & Zip Code D1 Untiquidated
Oo Disputed
Who owes the debt? Check one. Nature of lien. Gheck all that apply.
D1 vebtor 1 only Olan agreement you made (such as mortgage or secured
0 Debtor 2 only car loan)
WB pebtor 4 and Debtor 2 only D) Statutory lian (such as tax tien, mechanic's lien)
(7 Atleast one of the debtors and another ~=©( Judgment lien fram a lawsuit
(1) check if this claim relates to a WW other (including a right to offset) Auto Loan
community debt
Opened
Date debt was incurred 5/23/17 Last 4 digits of account number 9771
2.3 |Ocwen Loan Servicing Describe the property that secures the claim: $177,725.00 $170,000.00 $7,725.00
Creditors Name 2820 Bolla Drive Fayetteville, NC
28306 Cumberland County
ID #0405-12-8863
1661 Worthington Road Legal Description: LT 166 BIRCH
Suite 100 GREEK SEC 3 (0.22 AC)
- h i :
West Palm Beach, FL As oft e date you file, the claim Is: Check ail that
33409 Oo Contingent
Number, Street, City, State & Zip Cade Oo Unliquidated
Gi disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
WH bentor 4 only D0 an agreement you made (such as mortgage or secured
C1 bebtor 2 only car loan)
CJ Debtor 1 and Debtor 2 only oO Statutory lien (such as tax lien, mechanic's lien}
C0 Atleast one of the debtors and another C] Judgment lien fram a lawsuit
1 Check if this claim relates to a WH other (including a right to offset) Mortgage
community debt
Opened
Date debt was incurred 5/22/09 Last 4 digits of account number 8267
Add the dollar value of your entries in Column.A on this page. Wilte that. number here: $214,203.75
If this is the last page of your form, add the dollar value totals from all pages.
Write that number here: | $214,203.75 |

 

 

List Others to Be Notified for a Debt That You Already Listed

Use this pageonly if you have others to
trying te collect from you for a debt-you

than one creditor for any of the debts that you listed in Part 1, list the
debts In Part 1, do not fill out or submit this page. ”

Official Form 1060

Software Copyright (c} 1996-2019 Best Case, LLC - www.besicase.com

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

be notified about your hankruptcy for a debt that you already listed in-Part 4. For axample, if a collection agency is
owe'to someone else, list the creditor In Part 1, and then list the collection agency-here. Similarly, if you have more
additional-craditors hera. If you do not have additional persons to be notified for any

page 2 of 2

Bast Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 21 of 59

Fill in this information to identify your case:

Debtor 1 Michael David Stevens

First Name

Jaime Melissa Stevens
First Name

Middla Name Last Name

Debtor 2

(Spouse if, fillng} Middle Name Last Name

United States Bankruptey Court forthe: MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known}

 

OO Check if this is an
amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible, Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also fist executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G}. Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill It out, number the entries In the boxes on the
left, Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

Ga List All of Your PRIORITY Unsecured Claims

4. Do any creditors have priority unsecured claims against you?
Ml No. Goto Part 2.
0 Yes,

GEN List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured ciaime against you?
OO ne. You have nothing to report in this part. Submit this form to the court with your other schedules.

Wi ves.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each clalm. Ifa craditer has more than one ronpricrity
unsecured claim, list the creditor separately for each claim. For each claim listed, identity what type of claim itis, Do.not list claims already included in Part1, If more
than one creditor holds a particular claim, list the other creditors in-Part 3.1f you have more thar:-ttree nonpriority unsecured claims fill out the Continuation Page of
Part 2. : : . ,

Total claim

 

 

 

 

 

American Profit Recovery Last 4 digits of accountnumber 327X $403.00
Nonpriority Creditor's Name .
34505 W 12 Mile Road When was the debt incurred? Opened 1/4/16
Suite 3
Farmington, MI 48331
Number Street City State Zip Gade As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only C1 contingent
C1 Debtor 2 only OD unliquidated
WB pebtor 1 and Debtor 2 only | Disputed
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CJ check if this claim is for a community C1 Student loans
debt | Obligations arising cut of a separaflon agreement or divorce that you did not
Is the claim subject to offset? report as priorky claims
Hi nto C1 Debts to pension or profit-sharing plans, and other similar debis
O ves MI other. Specity Charge Account
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 12

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

35086 Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1_ Filed 04/30/19

Debtor 1 Michael David Stevens
Debtor2 Jaime Melissa Stevens

4.2 Andrews Federal Credit Union

 

 

Page 22 of 59

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number XXXX $4,865.00

Nonpricrity Greditor's Name
5711 Allentown Road When was the debtincurred? = Opened 8/12/09
Suite 400
Suitland, MD 20746
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Mf Debtor 4 only C1 contingent
D1 Debtor 2 only OD unliquidated
O Debtor 1 and Debtor 2 only oO Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl check if this claim is fora community LJ student toans
debt D1 obligations arising out of a separation agreement or divarce that you did not
Is the claim subject to offset? report as pricrity claims
Hino TD Debts to pension or profit-sharing plans, and other similar debts
2 Yes Wi other. Specify Loan

43 Andrews Federal Credit Union Last 4 digits of account number XXXX $12,203.00
Nonpricrity Creditor's Name
§711 Allentown Road When was the debt incurred? Opened 5/1/09
Suite 400
Suitland, MD 20746
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Ez Debtor 1 only | Contingent
CO Debtor 2 only D1 unliquidated
C1 debtor 1 and Debtor 2 only C1 disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl check if this claim Is for a community (1 student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no C1 Debts to pension or profit-sharing plans, and other similar debts
O Yes Ml other. Specify Charge Account

44 ATT Direct TVI/C Systems Inc Last 4 digits of accountnumber 56XX $113.00
Nonpriority Creditors Name
PO Box 64378 When was the debt incurred?
Saint Paul, MN 55164
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MB debtor 1 only OD contingent
CO Debtor 2 only C3 Unliquidated
CO Debtor 1 and Debtor 2 only CD Disputed .
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O] check if this claim is for a. community D student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CJ Debts to pension or profit-sharing plans, and other similar debts
D Yes Ml other. Specity Cable Services

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 12

Software Copyright (c} 1896-2019 Best Case, LLC

- www. bestcasa.com

Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 23 of 59

Debtor 1 Michael David Stevens
Debtor2 Jaime Meiissa Stevens

45 Capital One

 

 

Case number (if known}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of accountnumber XXXX $853.00
Nonpriority Creditor's Name
: Opened 9/28/15 Last Active
10700 Capital One Way When was the debt Incurred? 9/28/18
Glen Allen, VA 23060
Number Street City State Zip Code As of the date you file, the claim is: Gheck all that apply
Who incurred the debt? Check one.
© Debtor 4 only o Contingent
Bl Debtor 2 only D0 unliquidated
D1 Debtor 1 and Pebtor 2 oniy D1 Disputed
J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is fora community CO Student loans
debt DO Obligations arising out of a separation agreement or divorce that you did nat
Is the claim subject to offset? report as priority claims
Bo [7] Debts to pension or profit-sharing plans, and other similar debts
D ves WW other. Specity Charge Account
4.6 Capital One Last 4 digits of account number XXXX $1,715.00
Nonpriority Greditor's Name
PO Box 30285 When was the debt incurred? Opened 1/27/14
Salt Lake City, UT 84130
Number Street City State Zip Code As of the date you file, the claim 1s; Check all that apply
Who incurred the debt? Check ane.
WB pebtor 4 only oO Contingent
CJ Debtor 2 onty CD Unliquidated
CZ Debtor 1 and Debtor 2 only OO Disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community C1 student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
ig
Js the claim subject to offset? report as priority claims
Hino C1 Debis to pension or profit-sharing plans, and other similar debts
D ves Wi other. Spocity Charge Account
47 Diversified Adjustments Last 4 digits of account number $1,244.00
Nonpriority Grediter's Name
600 Coon Rapids Blvd NW When was the debt incurred?
Minneapolis, MN 55433
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D1 Debtor 1 only Cl contingent
C1 Debtor 2 only D3 unliquidated
WM Debtor 1 and Debtor 2 only OD pisputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this clalm is for a community D7 Student loans
debt O Obligations arising out of a separation agreement or civorce that you did not
Is the claim subject to offset? report as priority claims
Bio C2 Debts to pension or profit-sharing plans, and other similar debts
Cl Yes Hi other. Specify Charge Account
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 12

Software Copyright {c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1_ Filed 04/30/19

Debtor 1 Michael David Stevens
Debtor2 Jaime Melissa Stevens

[a3 |

 

 

Page 24 of 59

Case number (it known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ed Financial Services Last 4 digits of accountnumber 5969 $11,447.00
Nonpriority Creditors Name
PO Box 105193 When was the debt Incurred? Opened 8/28/16
Atlanta, GA 30348
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WH Debtor 1 only Cl contingent
Cl debtor 2 only C1 unliquidated
C1 Debtor 1 and Debtor 2 only C1 Disputed
1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
7 check if this claim is for a community MI Student loans
debt oO Obligations arising cut of a separation agreement or divorce that you did not
{s the claim subject to offset? report as priority claims
Bi no C1 debts to pension or profit-sharing plans, and other similar debts
CI ves CZ other. Specify
Student Loan
49 Ed Financial Services Last 4 digits of accountnumber XXXX $11,236.00
Nonpriority Creditor’s Name
PO Box 105193 When was the debt incurred? Opened 1/5/17
Atlanta, GA 30348
Number Street City State Zip Code As of the date you file, the claim is: Gheck all that apply
Who incurred the debt? Check one.
Wi pebtor 4 only C1 Contingent
0 Debtor 2 only CT unliquidated
CO Debtor 1 and Debtor 2 only C1 disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community MI student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did nat
Is tha claim subject to offset? report as priority claims
Bi no C1 Debts te pension or profit-sharing plans, and other similar debts
CI ves 01 other. Specify
Student Loan
44 . . .
G Ed Financial Services Last 4 digits of account number XXXX $8,255.00
Nonpriarity Creditor's Name
PO Box 105193 When was the debtincurred? =©Opened 5/21/17
Atlanta, GA 30348
Number Street City State Zip Code As of the date you file, the clalm is: Check all that apply
Who incurred the debt? Chesk one.
I Debtor 4 only CF contingent
C1 Debtor 2 onty 0 unliquidated
1 Debtor 1 and Debtor 2 only C) Disputed
(1 Atleast one of the debtors and another Type of NONPRIORITY unsecured calm:
(1 check if this claim is fora community MH student loans
debt 2 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo 1 debts to pension or profit-sharing plans, and other similar debts
0 yes C1 other. Specity
Student Loan
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4of 12

Software Copyright (c} 1986-2019 Best Case, LLC - www.besicase.com

Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1_ Filed 04/30/19

Debtor1 Michael David Stevens
Debtor2 Jaime Melissa Stevens

 

 

 

 

 

Page 25 of 59

Case number (it known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44 . .
4 Ed Financial Services Last 4 digits of account number MXXX $10,983.00
Nonpriority Creditor's Name
PO Box 105193 When was the debt incurred? Opened 3/27/17
Atlanta, GA 30348
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WI Debtor 1 only C1 Contingent
DO pebtor 2 only CO untiquidated
D1 Debtor 1 and Debtor 2 only 1D Disputed
CO Atleast one of the debtors and another Type of NONPRIGRITY unsecured claim:
(Cl check if this claim is fora community MM student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No D1 pebts to pension or profit-sharing plans, and other similar debts
Cl] Yes D other. Specify
Student Loan
4.1 . + .
2 Ed Financial Services Last 4 digits of account number XXXX $10,744.00
Nonpriority Creditor’s Name
PO Box 105193 When was the debt Incurred? Opened 1/14/18
Atlanta, GA 30348
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who Incurred the debt? Check one.
WH pebtor 1 only O contingent
1 Debtor 2 only CO Untiquidated
CO Debtor 4 and Debtor 2 only Ci Disputed
1 Atleast one of the debtors and another Type of NONPRIORITY unsecured clalm:
[1 check If this claim is for a community MH student loans
debt ol Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino D1 Debts to pension or profit-sharing plans, and other similar debts
OD Yes CJ other. Specify
Student Loan
41 . . '
3 Elastic/Republic Bank & Trust Co. Last 4 digits of account number 0587 $2,500.00

 

 

Nonpriority Creditors Name
PO Box 950276
Louisville, KY 40295

 

Number Street City State Zip Code
Who incurred the debt? Check one.

C1 pebtor ¢ caly

01 Debtor 2 only

Mf pebtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

Hl check if this claim Is fora community
debt

Is the claim subject to offset?

Hino
D ves

When was the debt Incurred?

 

As of the date you file, the claim is: Gheck ati that apply

0 Contingent
DI Untiquidated

D1 Disputed
Type of NONPRIORITY unsecured claim:

C) Student toans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts te pension or profit-sharing plans, and other simitar debts

Hl other. Specify Loan

 

Official Form 106 E/F
Software Copyright (c) 1996-2018 Best Case, LLC - ww. bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 50f12
Sest Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 26 of 59

Debtor 1 Michael David Stevens

Debtor2 Jaime Melissa Stevens Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

6.1 .
4 FinWise Bank Last 4 digits of account number 9924 $5,000.00
Nonpriority Creditor's Name
cio Rise When was the debt Incurred?
4150 international Plaza
Ste 300
Fort Worth, TX 76109
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
WB bebtor 1 only Di Contingent
DC Detter 2 only 07 unliquidated
C1 Debtor 1 and Debtor 2 only D Disputed
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CZ check if this claim Is fora community C1) student leans
debt Oo Obligations arising out of a separation agreement or divorce that you did nat
is the claim subject to offset? report as priority calms
Bio Cl penis to pension or profit-sharing plans, and other similar debts
CO ves MI other, Specify Loan
41 1
5 Granite State Mgmt Last 4 digits of account number XXXX $3,500.00
Nonpriority Creditor's Name
PO Box 3420 When was the debt incurred? Opened 10/3/16
Concord, NH 03302
Number Street City Siate Zip Cade As of tha date you file, the clalm is: Check all that apply
Who incurred the debt? Check one.
C1 Debter 1 only a Contingent
WB pebtor 2 only CO untiquidated
CO Debtor 1 and Debtor 2 only C1 Disputed
(1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
DO check if this claim Is for a community MM Student toans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Ho C2 bebts to pension or profit-sharing plans, and other similar debts
O ves OO other. Specity
Student Loan (currently deferred)
4
é Granite State Mgmt Last 4 digits of accountnumber XXXX $3,500.00
Nonpricrity Creditor's Name
PO Box 3420 When was the debt incurred? 10/316
Concord, NH 03302
Number Street City State Zip Code As of the date you fila, the claim is: Check all that apply
Who Incurred the debt? Check one.
O Debtor 4 only O Contingent
WF bebter 2 only O unliquidated
CO Debtor 1 and Debtor 2 only C1 disputed
RITY faim:
C1 At least one of the debtors and another :. of NONPRIORITY ungecured clal
DO Cheek if this claim fs fora community Student loans
debt CZ Obiigations arising out of a separation agreement of divorce that you did not
is the claim subject to offset? report as priority claims
i | No CI Debts to pension or profit-sharing plans, and other similar debts
1 Yes DF other. Specify
Student Loan (currently deferred)
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 12

Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1_ Filed 04/30/19

Debtor 1 Michael David Stevens
Debtor2 Jaime Melissa Stevens

 

 

 

 

 

Page 27 of 59

Case number (it known}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC

- www. bestcase.com

4.1 .
7 Granite State Mgmt Last 4 digits of account number XXXX $6,412.00
Nonpriority Crediter's Name
PO Box 3420 When was the debt incurred? Opened 10/3/16
Concord, NH 03302
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one,
C1 Debtor 1 only CO contingent
WB pebtor 2 only oO Unliquidated
C1 Debtor 4 and Debtor 2 only C1 bisputed
C0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl check if this clalm is fora community MM student loans
debt 1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CO Debts to pensian or profit-sharing plans, and other similar debts
C ves 0 other. Specify
Student Loan {currently deferred}
41 .
8 Granite State Mgmt Last 4 digits of account number XXXX $4,500.00
Nonpriority Creditor's Name
PO Box 3420 When was the debt incurred? Opened 10/2/17
Concord, NH 03302
Numer Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
TD Debtor 1 only 0 contingent
WE pebtor 2 only TD unliquidated
D1 Debtor 1 and Debtor 2 only Cr Disputed
CJ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
DC Check if this claim is fora community MB student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino CD Debis to pension or profit-sharing plans, and other similar debts
DD yes C1] other, Specify
Student Loan (currently deferred)
41 +
3 Granite State Mgmt Last 4 digits of account number XXXX $6,220.00
Nonpriority Creditors Name
PO Box 3420 When was the debt Incurred? Opened 10/2/17
Concord, NH 03302
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the dabt? Check one.
C1] Debtor 4 only C1 contingent
Wi pebtor 2 only D unliquidated
C1 Debtor 1 and Debtor 2 aniy (J disputed
fNO faim:
O Atteast one of the debtors and another Type of NONPRIORITY unsecured claim
C1 Check if this claim is fora community MH student loans
debt O Obiigations arising out of a separation agreement or divorce that you did nat
Is the claim subject to offset? report as priority claims
MB no TC Debts to pension or profit-sharing plans, and other similar debts
O yes DO other. Specify
Student Loan (currently deferred)
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 12

Rest Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 28 of 59

Debtor1 Michael David Stevens

Debtor2 Jaime Melissa Stevens Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com

42 .
0 Granite State Mgmt Last 4 digits of account number AXXX $1,528.00
Nonpriority Greditor’s Name
PO Box 3420 When was the debt incurred? Opened 7/6/18
Concord, NH 03302
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
C1 Debtor 1 only D1 contingent
Wi pebtor 2 ony D unliquidated
T] Debtor 1 and Debtor 2 only D pisputed
(i At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O check if this claim Is for a community ME student loans
debt (1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CO Debits to pension or profit-sharing plans, and other similar debts
O ves 0 other, Specify
Student Loan (currently deferred)
4.2 .
1 Granite State Mgmt Last 4 digits of account number XXXX $1,528.00
Nonpriority Creditor's Name
PO Box 3420 When was the debt Incurred? Opened 7/6/18
Concord, NH 03302
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Whe incurred the debt? Chack one.
D1 pebtar 41 only Oo Contingent
Debtor 2 only CZ] Unliquidated
C) Debtor 1 and Debtor 2 only C1 Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim Is fora community MB student loans
debt DZ Obligations arising out of a separation agreement or divarce that you did act
Is the claim subject to offset? report as priority claims
ino 0 netts to pension or profit-sharing plans, and other similar debts
0 Yes OD other. Specify
Student Loan (currently deferred)
4.2 +
9 Granite State Mgmt Last 4 digits of account number XXXX $1,975.00
Nonpriority Creditor's Name
PO Box 3420 When was the debt incurred? Opened 7/6/18
Concord, NH 03302
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who Incurred the debt? Check one.
D1 Debtor 1 only Oo Contingent
WF Debtor 2 only Di unliquidated
C1 Debtor 1 and Debtor 2 onty O cisputed
NPR E
CD Atleast one of the dabtors and another Type of NONPRIORITY unsecured claim
CO] chest if this clalm is fora community Wi student loans
debt ( Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino 1 Debts to pension or profit-sharing plans, and other similar debts
O yes O other. Specify
Student Loan (currently deferred)
Official Form 106 E/F Schedule EfF: Creditors Who Have Unsecured Claims Page 8 of 12

Bast Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1_ Filed 04/30/19

Debtor 1 Michael David Stevens
Debtor 2 Jaime Melissa Stevens

 

 

 

 

 

Page 29 of 59

Case number {if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1995-2019 Best Case, LLC

- www, besteasé.com

4.2 .
3 Granite State Mgmt Last 4 digits ofaccount number XXX $1,526.00
Nonpriority Creditors Name
PO Box 3420 When was the debt Incurred? Opened 8/9/18
Concord, NH 03302
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only | Contingent
MH Debtor 2 only D1 uniiquidatea
CJ Debtor 14 and Debtor 2 only TD Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community MW student loans
debt QO Obligations arising out of a separation agreement or divorce that you did nat
ts the claim subject to offset? report as priority claims
Bio OD Dabis to pension or profit-sharing plans, and other similar debts
O ves CO] other. Specify
Student Loan (currently deferred)
4.2 .
4 Lending Club Last 4 digits of account numbor XXXX $10,935.00
Nonpriority Creditor's Name
71 Stevenson Street, Ste 700 When was the debt incurred? Opened 4/25/16
San Francisco, CA 947105
Number Street City State Zip Cade As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
WE Debtor 1 only o Contingent
CD Debtor 2 only C1 unliquidated
C] Debtor 1 and Debtor 2 only D disputed
(3 At least one of the debtors and anather Type of NONPRIORITY unsecured clalm:
D1 cheek if this claim is fora community C1 student loans
debt Oo Obtigations arising out of a separation agreement or divorce that you did net
Is the claim subject to offset? report as priority claims
Eno 1 Debts to pension or profit-sharing plans, and other similar debts
O yes WM other. Specify Loan
4.2 ss
5 Military Star Last 4 digits of account number XXXX $3,594.00
Nonoricrity Creditor's Name
3911 So Walton Walker Bivd When was the debt incurred? Opened 11/19/09
Dallas, TX 75236
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one,
WB bebtor 1 onty OO contingent
C3 Debtor 2 only Oo Unliquidated
D Debtor 1 and Debtor 2 only Oo Disputed
C0 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this clalm is for a community C) student loans
debt (1 Obligations arising out of a separation agreement or diverce that you did not
Is the claim subject to offset? report as priority claims
EE No CD Debts ta pension or profit-sharing plans, and other similar debts
0 Yes WM other. Specity Charge Account
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 12

Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 30 of 59

Debtor1 Michael David Stevens

Debtor2 Jaime Melissa Stevens Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c} 1996-2015 Best Case, LLC - www.bestcase.com

4.2 '

6 Pioneer MCB Last 4 digits of account number 25XX $6,778.00
Nonpriority Creditors Name
3240 E Tropicana When was the debt incurred? Opened 5/22/18
Las Vegas, NV 89121
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WH Debtor 1 only DO contingent
TZ Debtor 2 only Co unliquidated
OO Debter 1 and Debtor 2 only D1 Disputed
C1 Atleast ane of the debtors and another Type of NONPRIORITY unsecured claim:
(1 check if this claim is fora community C1 student loans
debt O obligations arising out of a separation agreement or divorce that you did not
Ig the claim subject to offset? report as priority claims
a No OD Debis ta pension or profit-sharing plans, and other similar debis
D1 ves Hl other. Specity Loan

4.2 .

7 SprintEnhanced Recovery Last 4 digits of account number XXXX $1,244.00
Nonpriority Creditors Name
PO Box 57547 Whon was the debt incurred?
Jacksonville, FL 32241
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Whe incurred the debt? Check one. ‘
CA pebtor 4 oniy CZ contingent
BB Debtor 2 only C1 unliquidated
1] Debtor 1 and Debtor 2 only Gi Disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Cheek if this claim is for a community [ student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno CO Debts to pension or profit-sharing plans, and other similar debts
0 Yes WH other. Specity Cable/Telephone

4.2 .

8 Thoedore & Rivette Cole Last 4 digits of account number $1,250.00
Nonpriority Creditor’s Name
2820 Bolla Drive When was the debt incurred? 6/9/16
Fayetteville, NC 28306
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one,
1 Debtor 1 only CO contingent
(1 Debtor 2 only CO unliquidated
WR pebtor 1 and Debtor 2 only 0 Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
[J check if this claim is fora community CO student loans
debt obligations arising out of a separation agreement or divorce that you did not
Is the clalm subject to offset? report as pricrity claims
|| Ne CZ pDabis to pension or profit-sharing plans, and other similar debts
C) ves ME other. Specify Security Deposit on Residential Lease

Official Form 106 E/F Schedule E/F: Graditors Who Have Unsecured Claims Page 10 of 12

Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1_ Filed 04/30/19

Debtor 1 Michael David Stevens
Debtor2 Jaime Melissa Stevens

 

 

 

 

 

Page 31 of 59

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 .
9 USAA Visa Last 4 digits of account numbar 1408 $5,397.84
Nonpriority Creditors Name .
PO Box 65020 Whon was the debt incurred? Opened 5/4/10
San Antonio, TX 78288
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. ,
WH pebtor 1 only Oo Contingent
DO) Debtor 2 only C1 uniiquidated
[J] Debtor 1 and Debtor 2 only 0 pisputed
C Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is fora community CI student loans
debt a Obligations arising out of a separation agreement or divorce that you did net
Is the claim subject to offset? report as priority claims
Bo C1 Debts to pension ar profit-sharing plans, and other similar debts
0 ves Ml other. Specity Credit Card
4.3 . .
Q Verizon Wireless Last 4 digits of account number XXXX $1,133.00
Nonpriority Creditar's Name
PO Box 650051 When was the debt incurred? Opened 9/1/04
Dallas, TX 75265
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D1 Debtor 4 only C1 contingent
WM bebtor 2 only DO Unliquidated
C1 Debtor 1 and Debtor 2 only 0 Disputed
(7) At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Cheek if this claim Is fora community C] student loans '
debt 01 Obligations arising out of a separation agreement or divorce that you did net
is the claim subject to offset? report as priority claims
Wo TD Debts ta pension or profit-sharing plans, and ether similar debts
1 Yes Wi other. Specify Telecommunications
4.3 . . '
1 Victoria Secret/Comenity Ban Last 4 digits of account number XXXX $868.00

 

 

Nonprionity Creditors Name

PO Box 182789

 

Number Street City State Zip Code

Who incurred the debt? Check one.

O Debtor 4 only

WF Debtor 2 only

[1 Debtor ¢ and Debtor 2 only

(1 At least one of the debtors and another

CO Check if this claim is fora community
debt

!s the claim subject to offsat?
Mo
0 Yes

Opened 8/13/07 Last Activity

When was the debt incurred? AIA TIA8

 

As of the date you file, the claim is: Check all that apply

a) Contingent
C] unliquidated

Oo Disputed
Type of NONPRIORITY unsecured claim:
CO student loans

Oo Obligations arising out of a separation agreement or divorce that you did nat
report as priority claims

1 Debts to pension or profit-sharing plans, and other similar debts

W otner. Specity Charge Account

 

 

Official Form 106 E/F
Software Copyright (c) 1998-2019 Best Case, LLG

Schedule E/F; Creditors Who Have Unsecured Claims

- www. bestcase.com

Page 11 of 12
Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 32 of 59

Debtor1 Michael David Stevens
Debtor2 Jaime Melissa Stevens

 

 

 

 

- Wells Fargo Dealer Services
Nenoriority Creditors Name
PO Box 168048
Irving, TX 75016

 

Number Street City State Zip Coda
Who incurred the debt? Check one.
0 pebtor 1 only

0 Debtor 2 only
I Debtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

OO Check if this claim is for a. community
debt

Is the claim subject to offset?
Hino!
O ves

Case number (if known}

 

Last 4 digits of account number 94014 $792.12

When was the debt incurred? Opened 5/21/16

 

As of the date you file, the claim Is: Check all that apply

| Contingent

CO unliquidated

C) Disputed

Type of NONPRIORITY unsecured claim:
C7 Student loans

oO Obligations arising out of 2 separation agreement or divorce that you did not
report as priority claims

D1 Debts ta pension or profit-sharing plans, and other similar debts

Wi other. specity Deficiency on auto loan

 

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notifled about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, ifa collection agency
is trying to collect from you for a debt you owe te someone else, list the original creditor in Parts 1 or 2, then list the collaction agency here. Similarity, if you
have more than one ereditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors hare. If you do not have additional persons to be
notified for any debts In Parts 1 or 2, co not fill out or submit this page.

GES Add the Amounts for Each Type of Unsecured Claim

6. Tota! the amounts of certain types of unsecured clalms. This information is for statistical reporting purposes only. 28 U.S.C. $159. Add the amounts for each

type of unsecured claim.

 

 

 

 

 

 

 

 

- : - Total Claim
a 6a, Bomestic support obligations Ga. $ 0.00
’ Total
claims
from Part 1 6b. Taxes and certain other debts you owe fhe government 6b. $ 0.00
6c, Claims for death or personal Injury while you were Intoxicated &c, $ 0.00
8d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00
Ge, Total Priority. Add lines Ga through 6d. 6e. $ 6.00
Total Claim .
6f. Student loans 6f, 3 63,354.00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that 0.00
you did nat report as priority claims &g. $ :
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
8i. Other, Add all other nonpricrity unsecured claims. Write that amount 6i,
here § 60,887.96
6]. Total Nonpriorlty. Add lines 6f through Gi. gj. $ 144,241.96
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 12 of 12

Software Copyright (c} 1996-2019 Best Case, LLC - www, bestcase.com

Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 33 of 59

Fill in this information to identify your case:

Debtor 1 Michael David Stevens
First Name Middle Name Last Name

Debtor 2 Jaime Melissa Stevens
(Spouse if, filing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court for the: = MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) (3 Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 42/15

Be as compiete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space Is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
CO No. Check this box and file this form with the court with your other schedules, You have nathing else to report on this form.

Wl Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 AJB).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease Is for (for
example, rent, vehicle lease, coll phone}. See the instructions for this form In the instruction booklet for more examples of executory contracts
and unexpired leases.

Person or company with whom you tiave the contract or lease ~~ State what the contract of lease is for
. ‘Name, Number, Streat, Cily, State and ZIP Coda . mt :
2.1. Thoedore & Rivette Cole Residential Lease
2820 Bolla Drive

Fayetteville, NC 28306

 

Official Form 196G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1
Software Copyright (c} 1998-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 34 of 59

Fill in this information to identify your case:
Debtor 1 Michael David Stevens
First Name Middle Name Last Name

Debtor 2 Jaime Melissa Stevens
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: = MIDDLE DISTRICT OF FLORIDA

Case number /
(if known) O Check if this is an

amended filing

 

 

 

Official Form 106H
Schedule H: Your Codebtors 12115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if two married
people are filing together, both are equally responsible for supplying correct information. If more space Is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1, Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

BNo
Cl] Yes

2. Within the last 8 years, have you flved in a community property stato or territory? (Community property states and terrifories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Hl No. Go to line 3.
O Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 4, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is flling with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill

out Column 2.

 

 

 

 

 

 

Column 1: Your codebtor ee, , ‘Column 2: The creditor to whom you owe the:debt:
Name, Number, Street, City, State and ZIP Code =~ Loe : Check all schedules that apply:
3.1 0 Schedule D, line
Name G Schedule E/F, line
O Schedule G, line
Number Street
City State ZIP Cade
O Schedule D, line
Nara [3 Schedule E/F, line
(J Schedule G, line
Number Street
City State ZIP Cade
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Gase Bankruptcy
Case 8:19-bk-04001-MGW_ Doc 1-1

Fill in this information to identif

Debtor 1 Michael David Stevens

Debtor 2
(Spouse, If filing)

Jaime Metissa Stevens

United States Bankruptcy Court for the:

Case number

 

(If known}

 

Filed 04/30/19 Page 35 of 59

MIDDLE DISTRICT OF FLORIDA

Check if this is:
1 An amended filing
O Asupplement showing postpetition chapter

 

Official Form 1061
Schedule I: Your Income

13 income as of the following date:

MM / DDI YYYY
12/15

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing Jointly, and your spouse Is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your omployment
information.

If you have more than one job,
attach a separate page with
information about additional
employers.

Employment status

Occupation

Include part-time, seasonal, or .
self-employed work. Employer's name

Occupation may include student Employer's address

or homemaker, if it applies.

How long employed there?

Give Details About Monthly Income

   

Hi Employed

 
 

 

OD Employed |
[J Not employed Hi Not employed
Student Services

Saddlebrook Resort & Spa

Saddlebrook Preparatory
School

5700 Saddiebrook Way
Wesley Chapel, Fl 33543

1 year 3 months

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing

spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need

more space, attach a separate sheet to this form.

List monthly gross wages, salary, and commissions (before all payroll
2. deductions). if not paid monthly, caiculate what the monthly wage would be. 2. $

3. Estimate and list monthly overtime pay.

4, Calculate gross Income. Add line 2 + line 3.

Official Form 1061

 

 

 

 

3,619.18  § 0.00
3. +§ 0.00 +8 0.00
4. |/$ 3,519.18 $ 0.00

 

 

 

 

 

‘Schedule I: Your income page 1
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 36 of 59

Debtor1 Michael David Stevens
Debtor2 Jaime Melissa Stevens Case number (/f known)

Copy line 4 here 4, 3,51 6.18
5. List all payroll deductions:
Sa. Tax, Medicare, and Social Security deductions Sa.  § 412.69 $ 0.00
5b. Mandatory contributions for retirement plans Sb. § 0.00 § 0.00
Sc. Voluntary contributions for retirement plans 5c. . §$ 0.00 §$ 0.00
5d. Required repayments of retlrement fund loans 5d. $ 0.00 $ 0.00
Se. Insurance Se. § 70,36 $ 0.00
Sf. Domestic support obligations Sf. $§ 0.00 §$ 0.00
5g. Uniondues ~ 5g. §$ 0.00 §$ 0.00
5h. Other deductions. Specify: Legal Shit § 9.96 + § 0,00
6. Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h, 6 6§ 493.01 $ 0.00
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. § 3,026.17 § 0.00
8. List all other income regularly recelved: ,
8a. Net income from rental property and from operating a business,
profession, or farm :
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. $ 0.00 §$ 0.00
8b. Interest and dividends 8b. $ 0.00 $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Inctude alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. § 0.00 «3 0.00
8d. Unemployment compensation 8d. $ 0.00 §$ 0.00
86, Social Security Be. § 0.00 § 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: af 0.00 $ 0.00
8g. Pension or retiroment income 8g. $ 3,598.30 § 0.00
8h. Other monthly income. Specify: Bh.t $ 0.00 + $ 0.00
9. Add all other income, Add lines 8a+8b+8c+8d+8e+8f+8g+ Bh. 9 /$ 3,598.30; |$ 0.00
16. Calculate monthly income. Add line 7 + line 9, 10. | $ 6,624.47 | +/$ 0.00) = $ 6,624.47
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$ 0.00
12. Add the amount In the last column of line 10 to the amount in fine 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies $ 8,624.47
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
a No.
Ol Yes. Explain: [
Official Form 106! Schedule I: Your Income page 2

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 8:19-bk-04001-MGW_ Doc 1-1

Fill in this information to identify your case:

Debtor 1 Michael David Stevens

Debtor 2
{Spouse, ¥ filing)

Jaime Melissa Stevens

MIDDLE DISTRICT OF FLORIDA

Filed 04/30/19 Page 37 of 59

Check if this is:
OC) Anamended filing

{1 ~Asupplement showing postpetition chapter
13 expenses as of the following date:

MM /DBIYYYY

United States Bankruptcy Court for the:

Case number
(if known)

 

 

 

Official Form 106J
Schedule J: Your Expenses

 

12/15

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another shoot te this form. On the top of any additional pages, write your name and case
number (if known}. Answer every question.

Describe Your Household
1. Is this a joint case?
1 No. Go to line 2.
lf Yes. Does Debtor 2 live in a separate household?

BNo
CJ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2, Doyou have dependents? (No

          

 

 

 

 

Co not list Debtor 1 and Byes, Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. * each dependent... Debtor 1 or Debtor 2 age live with you?
Do not state the ONo
dependents names. Daughter 17 BI ves
Bo
Daughter 20 Ol yes
ONe
OU Yes
O No
DO Yes
3. Do your expenses include BNo

expenses of people other than O
yourself and your dependents? Yes
Estimate Your Ongelng Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement ina Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedufe J, check the box at the top of the form and fill In the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Sehedule I: Your income
{Official Form 1061.)

 

4. The rental or home ownership expenses for your residence. Include first mortgage

payments and any rent for the ground or lot. 4. $ 1,360.00

If not included in IIne 4:

4a. Real estate taxes 4a. $ 6.00

4b. Property, homeowner's, or renter's insurance 4b. § 40,00

4c. Home maintenance, repair, and upkeep expenses 4c. $ 100.00

4d. Homeowner's association or condominium dues 4d. $ 0.60
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1
Case 8:19-bk-04001-MGW_ Doc 1-1

Debtori Michael David Stevens
Debtor2 Jaime Melissa Stevens

6.

16.

17.

18.
19.

20.

21.

22.

23.

24,

Official Form 106J

Filed 04/30/19 Page 38 of 59

Case number (if known)

 

 

 

 

 

 

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

Wi nc.

 

 

 

 

 

Utilities:

Ga. Flectricity, heat, natural gas 6a. § 200.00

Gb. Water, sewer, garbage collection 6b. § 0.00

6c. Telephone, cell phone, Internet, satellite, and cable services bc. § 140.00

6d, Other. Specify: 6d. $ 0.00

Food and housekeeping supplies 7. $ 1,350.00

Childcare and children’s education costs 8. $ 0.00

Clothing, laundry, and dry cleaning 9% $ 260.00

Persona! care products and services iO. $ 76.00
. Medical and dental expenses 11. 4 150.00
. Transportation. include gas, maintenance, bus or train fare.

Do not include car payments, ° 12. $ 300.00

Entertainment, clubs, recreation, newspapers, magazines, and books 13. § 75.00

Charitable contributions and religious donations 14. § 0.00

Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a, $ 15.00

15b. Health insurance 45b. § 140.00

15c. Vehicle insurance 15c. $ 1,300.00

15d. Other insurance. Specify: 15d. $ 0.00

Taxes. Do not include taxes deducted from your pay or included in fines 4 or 20.

Specify: 16. $ 0.00

Installment or lease payments:

17a. Car payments for Vehicle 4 i7a. $ 335.17

17b, Car payments for Vehicle 2 17b. $ 307.25

17c. Other. Specify: Storage Unit i7c. $ 240,75

17d. Other. Specify: 17d. $ 0.00

Your payments of allmony, maintenance, and support that you did not report as

deducted from your pay on lino 5, Schedufe I, Your income (Official Form 1061). 18. $ 9.00

Other payments you make to support others who do not live with you. $ 0.00

Specify: 19.

Other real property expenses not included in IInes 4 or 5 of this form or on Schedule /: Your income.

20a. Mortgages on other proparty 20a. $ 0.00

20b. Real estate taxes 20b. $ 0.00

20c. Property, homecwner's, or renter's insurance 20c. $ 0.00

20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00

20e. Homeowner's association or condominium dues 20e. $ 0.00

Other: Specify: Tax Preparation 21, +$ 33.33

Pet Expenses +8 200.00

Calculate your monthly expenses

22a. Add lines 4 through 21. $ 6,621.50

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $

29c. Add line 22a and 22b. The result is your monthly expenses. $ 6,621.50

Calculate your monthly net income.

23a. Copy line 12 {your combined monthly income) trom Schedule |. 23a. $ 6,624.47

23b. Copy your monthly expenses from line 22¢ above. 23b. -$ 6,621.50

23c. Subtract your manthly expenses from your monthly income.

The result is your monthly net income. 23c.;$ 2.97

 

 

 

O Yes. | Explain here:

Schedule J: Your Expenses

page 2
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 39 of 59

Fill in this information to identify your case:

Debtor 4 Michael David Stevens
First Name Middle Name . Last Name

Debtor 2 Jaime Melissa Stevens
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: = MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known} O Check if this is an
amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42/15

If two married people are filing together, both are equally responsible for supplying correct information.
You must file thls form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud In connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1619, and 3571,

| | Stan Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

m No

OO Yes. Name of person Attach Bankruptcy Petition Preparers Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and e em

ORR SS » JOdoW ALY ene

Michael David Steven dime Melissa Stevens
Signature of Debtor 1 Signature of Debtor 2

Date Of 25 / 214 pate DA | 414 | \A

 
   

   

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1896-2019 Best Case, LLC - www.bestcase.com . Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 40 of 59

Fill in this information to identify your case:

Debtor 1 Michael David Stevens
First Name Middle Name Last Name

Debtor 2 Jaime Melissa Stevens
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

 

Case number
{if Known)

 

OF Check if this is an
amended fiting

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4g

Be as complete and accurate as possible. If two marrled people are fillng together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known), Answer every question.

GEESE Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

M@ Married
D7 Not married

2. ~ During the last 3 years, have you lived anywhere other than where you live now? '

O No
HM Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 2 Prior Address:

WM same as Debtor 4

Dates Debtor 2
lived there

# same as Debtor 1
Fram-Ta:

 

WI same as Debtor 1

HB same as Debtor 4
From-To:

 

Debtor 1 Prior Address: Dates Debtor 1
lived there

29254 Bay Hollow Drive From-To:
Wesley Chapel, FL 33543 SI1I17 to 7/1/18
Silver Date Loop From-To:

Land © Lakes, FL 6/9/16 to 9/1/17
2820 Bolla Drive From-To:
Fayetteville, NC 28306 5/5/09 to 6/7/16

a Same as Debtor 1

I same as Debtor 4
From-To:

 

3. Within the last 8 years, did you ever live with a spouse or legal equivalent In a communiiy property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

@ No

CO Yes, Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Official Form 107 Statement of Financial Affalrs for Individuals Filing for Bankruptcy

Software Copyright (¢} 1996-2019 Best Case, LLC - www.bastcage.cam

page 1

Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 41 of 59

Debtor 4

Michael David Stevens
Debtor2 Jaime Melissa Stevens

faa Explaln the Sources of Your Income

4. Did you have any Income from employment or from operating a business during thls year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

O No

@ Yes. Fill in the details.

From January 1 of current year until
the date you filled for bankruptcy:

Debtor 4

Sources of Income
Check ail that apply.

Hi Wages, commissions,

bonuses, tips

(1 Operating a business

Case number (if known)

Gross income
(before deductions and
exclusions)

$8,076.95

Debtor 2

Sources of income
Check all that apply.

Hi Wages, commissions,
bonuses, tips

C1 Operating a business

Gross income
(before deductions
and_exclusions)

$812.00

 

For last calendar year:

(January 1 to December 31, 2018 }

Mi Wages, commissions,

bonuses, tips

CO Operating a business

$46,303.00

CO] Wages, commissions,
bonuses, tips

LD Operating a business

$0.00

 

For the calendar year before that:
(January 1 to December 31, 2017 )

§. Did you receive any other income during this year or the two previous calendar years?

WM Wages, commissions,

bonuses, fips

1 Operating a business

$15,766.00

C] Wages, commissions,
bonuses, tips

1 Operating a business

$0.00

Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest, dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

O No

M@ Yes. Fill in the details.

From January 1 of current year untll
the date you filed for bankruptcy:

Debtor {#0 -
Sources of income
Describe below,

Retirement Income

Gross.income from
each source
(before.deductions and
exclusions) - :

$52,848.51

Debtor 2

Sources of income

Describé below.

Gross income
(before. deductions
and exclusions)

 

Rental Income

$2,750.00

 

For last calendar year:

(January 1 to Decomber 34, 2018 )

Retirement Income

$44,178.00

 

Interest / Dividends

$200.00

 

Rental income

$14,106.00

 

For the calendar year before that:
(January 1 to December 31, 2017 )

Retirement Income

$46,968.00

 

Rental Income

$15,000.00

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Software Copyright (c) 1986-2019 Best Case, LLC - www,besicase.com

page 2
Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 42 of 59

Debtor1 Michael David Stevens
Debtor2 Jaime Melissa Stevens Case number (if kaown}

GEEHEE List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2's debts primarlly consumer debts?

C1 No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts ate defined in 11 U.S.C. § 101(8) as ‘incurred by an
individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

Ol No. Gotoline 7,

O yes List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Alsa, do

not include payments to an attorney for this bankruptcy case.
* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

M Yes. Debtor 4 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

Cl No. Goto line 7.

Hi Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Total ammount Amount you Was this payment fer...
co paid - still owe
Residential Rent Regular payments $4,080.00 $0.00 Mortgage
of $1,360.00 per C Car
month CI Credit Gard

OD Loan Repayment
C1 Suppliers or vendors

@ other_Rent_

 

GM Financial Regular payments $1,005.51 $19,580.00 (i Mortgage
PO Box 183834 of $335.17 per car
Arlington, TX 76096 month.

D1 Credit Card
DO Loan Repayment
OU Suppliers or vendors

 

 

 

0 other __

Hyundai Finance/KIA Regular payments $921.75 $16,898.75 (O Mortgage

PO Box 20829 of $307.25 per W car

Fountain Valley, CA 92728 month. C1 credit Card
CJ Loan Repayment
OO Suppliers or vendors
0) other__

54 U Store Inc. Regular payments $722.26 $0.00 (© Mortgage

23830 State Road 54 of $240.75 per CO car

Lutz, FL 33559 month. C credit Card
0 Loan Repayment
OC Suppliers or vendors
Mf other Storage Unit

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

Software Copyright (c) 1956-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 43 of 59

Debtor1 Michael David Stevens
Debtor2 Jaime Melissa Stevens Case number (jf known}

7. Within 4 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner, corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and

alimony.

M No

O Yes. List all payments to an insider.

Insiders Name and Address Dates of payment Total amount Amount you Reason for this payment

: . paid still owe ‘ ,
8. Within year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an

insider? ‘

Include payments on debts guaranteed or cosigned by an insider.
M@ No
O Yes. List all payments to an insider

Insider's Name and Address Datés of payment . Total amount. Amountyou Reason for this payment

: a sO paid . stillowe — Include creditor's name

Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.

HB No
0 sYes. Fill in the details.

Case titte oo, Nature of the. case Court or agency “Status of the case
Case number - ,

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

M No. Go to line 11.
0 sYes. Fill in the information below.
Greditor Name and Address” © Describe.the Property — re Date - Value of the
“ oF oo _ property
Explain what happened oo

11. Within $0 days before you filed for bankruptcy, did any creditor, including a bank or financial institutlon, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

M@ No
O Yes. Fill in the details.
CreditorName and Address it Describe the action the creditor took Date action was ~ Amount

taken
12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

HM No
O Yes

GZIGEH List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
HM No

C Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts , ‘Dates you gave “Value
per person : . the gifts
Person to Whom You Gave the Gift and
Address:
Official Form 167 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Software Copyright c) 1996-2019 Bast Gase, LLC - wiww.bestease.com Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 44 of 59

Debtor’ Michael David Stevens

Debicr2 Jaime Melissa Stevens Case number (f known}

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
H No

O Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total © Describe what you contributed , Dates you ©
more than $600 .

contributed ©
Charity's Name o - 7
Address (Number, Street, City, State and ZIP Codey

List Certain Losses

Value.

15, WithIn 1 year before you filed for bankruptcy or since you filed for bankruptey, did you lose anything because of theft, fire, other disaster,
or gambling?

O No
MH Yes. Fill in the details.
Describe the property you lost and

the prog Describe any insurance coverage forthe loss ..- Date of your '. Value of property
how the loss occurred include the amount that insurance has paid. List pending loss lost

insurance Claims on line 33 of Schedule:A/B: Property. .
2014 Ford Mustang Insurance company declined coverage 2018 Unknown

 

List Gertain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

C] No

EH Yes. Fill in the details.

Person Who Was Pald Description and value of any property Date payment Amount of
Address . transferred : or transfer was payment
Email or website address oo, - made
Person Who Made the Payment, if-Not You . ve : .

The Law Offices of Matthew J. Attorney Fees 3/5/19 $2,000.00
Jowanna, P

2521 Windguard Circle
Suites 101 & 102

Wesley Chapel, FL 33544
info@jowanna.com

17. Within 4 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 18.

@ No

OsYes. Fill in the details.

Person Who Was Paid Description and valué of any property Date payment Amount of
Address transferred or transfer was payment

made

18, Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financlal affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

HM No
O Yes. Fill in the details.
Person Who Received Transfer

Description and value of Describe any property or Date transfer was
Address . property transferred payments received ordebts made
. : . paid In exchange :
Person's relationship to you J

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page &
Software Copyright (c) 1996-2019 Best Case, LLC - www.testcase.com

Best Case Bankrupicy
Case 8:19-bk-04001-MGW Doci1-1 Filed 04/30/19 Page 45 of 59

Debtor1 Michael David Stevens
Debtor2 Jaime Melissa Stevens Case number (if known}

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a

beneficlary? (These are often called asset-protection devices.)
M@ oNe

O ‘Yes. Fill in the details.

Name of trust Description and value of the property transferrad . Date Transfer was:
: made

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20, Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,

21.

Official Form 107 $tatement of Financial Affairs for Individuals Filing for Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

O No
Yes. Fill in the details.

Name of Financial Institution and ' - Last4 digits of Typé.of account or Date accountwas Last:balance

Address (Number, Street, City, State and:ZIP account number instrument . .tlosed, sold, before closing or

Code} ae moved, or . transfer
. . wo . transferred . :

Regions Bank XXXX-7530 ME Checking 12/19/18 $5.41

22645 State Road 54 1 savings

Land © Lakes, FL 34639

C1 Money Market
1 Brokerage

 

CO Other
Regions Bank XXXX-7549 Mf Checking 1/22/19 $6.92
22645 State Road 54 OI savings
Land O Lakes, FL 34639

CD Money Market
0 Brokerage
0 Other__

Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

@ No

O Yes. Fill in the details.

Name of Financial Institution’ - '  Who:else had access to it? Describe'the contents Do you stiil
Address (Number, Street, City, State and ZIP Code) ‘ Address (Number, Street, City, - - have it?

State and:ZIP Code)

22, Have you stored property In a storage unit or place other than your home withln 4 year before you filed for bankruptcy?

1 No
yes. Fill in the details.
Name of Storage Facility : Who else has or had access Describe the contents. Do-you stil!
Address (Number, Street, City, Stale and ZIP Code) to it? . . : have it?
. ‘Address (Number, Street, City, :

State and ZIF Code) - :
64 U Store Inc. Michael David Stevens Army gear $500, tools $50, [J No
23830 State Road 54 5700 Saddlebrook Way holiday decor $50, childrens Yes
Lutz, FL 33559 Wesley Chapel, FL 33543 keepsakes (no value), vanity

$160, winter clothing $40,
Jaime Metissa Stevens shelving $15, sewing machine
5700 Saddlebrook Way $50, clock $300, hooks $25,

Wesley Chapel, FL 33543 folding tables & chairs $40

page 6
Best Gase Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 46 of 59

Debtor1 Michael David Stevens
Debtor2 Jaime Melissa Stevens Case number (if known}

Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust

for someone.

HM No

O Yes. Filtin the details.
Owner's Name : Where is the property?. . . Describe the property Value
Address (Number, Strest, Clty, State and ZIP Code} sahil Street, Clty, State and ZIP o

Give Details About Environmental Information

For the purpose of Part 10, the following definitlons apply:

HM Environmenial law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or

toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other modium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utllize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous materlal, pollutant, contaminant, or similar term. ‘

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24, Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

HM No
O Yes. Fill in the detalls.
Name of site .  Governmental:unit : Environmental faw, if you” Date of notice

Address (Number, Street, City, State and ZIP Gode) Address (Number, Street, City, State and know it
_ : ZIP Code} Tae :

25. Have you notified any governmental unit of any release of hazardous material?

@ No
{J Yes. Fillin the details.
Name ofsite .. me, Governmental unit | ‘Environmental law, if you Date of notice

Address (Number, Street, City, State and ZIP Code} Address (Number; Street, City, State and. -know It
ot . . ZIP-Coda) ran he

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

M@ No

CO Yes. Fill in the details.

Case Title Court or. agancy Nature-of.the case Status of the —
Case Number : Name . - : case

Address (Number, Street, City,
State and ZIP Code}

Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
OA sole proprietor or self-employed in a trade, profession, or othor activity, eithor full-time or part-time
Cl A member of a limited liabllity company (LLG) of limited liability partnership (LLP)
OA partner in a partnership
0] An officer, director, or managing executive of a corporation

1 An owner of at least 5% of the voting or equity securities of a corporation

Officia’ Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page?

Software Copyright (c) 1986-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 47 of 59

Debtor1 Michael David Stevens
Debtor2 Jaime Melissa Stevens Case number (if known)

HM No. None of the above applies. Go to Part 12.

(Cl Yes. Check all that apply above and fill in the details below for each business.

Business Name , Describe thé nature ofthe business .. Employer Identification number -
Address . oe - Do:not include Social Security number or ITIN.
(Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper

“Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your busIness? Include all financial
institutions, creditors, or other partles.

M@ No
O sYes. Fill in the dotalls below.
Name - Date Issued
Address oe :
(Nufnber, Street, City, State and ZIP Coda)

Geikeoe Sign Below

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, conceallng property, or obtaining money or property by fraud In connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up te 20 years, or both.

18 U.S.C. §§ 152, 1341, 15 ind 3571.

    

 

aime Melissa Stevens
ignature of Debtor 2

Date _ lyf 2a/ 2015 Date 4,24 (ZO)

Did you attach additional pages to Your Stafement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?
HNo

Michael Savid Stevens
Signature of Debtor 1

D Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

HE No

(Yes. Name of Person _ Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

Official Form 107 : Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

Software Copyright (c) 1996-2019 Best Case, LLG - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 48 of 59

Fill in this information to identify your case:

Debtor 1 Michael David Stevens
First Name Middle Name Last Name

Debtor 2 Jaime Melissa Stevens
{Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © MIDDLE DISTRICT OF FLORIDA

 

Case number
tif known} QO) Check if this is an
amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 1245

If you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

a you have leased personal property and the lease has not explred.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extonds the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together In a joint case, both are equally responsible for supplying correct Information. Both debtors must
sign and date the form. :

Be as complete and accurate as possible, If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number {if known).

List Your Creditors Who Have Secured Claims
1. For any creditors that you listed in Part 1 of Schedule D: Greditors Who Have Claims Secured by Property (Official Form 106D), fill in the

__information below.
Identify th its

 
  
 
 

   

laiin thé property
mption Schedule C?.

Creditors GM Financial 0 surrender the property. ONo
name: C Retain the property and redeem it.

Mf Retain the property and enter into a Wi Yes
Description of 2017 Hyundai Accent 44,245 Neoflimation Acreement.

property miles
securing debt: VIN #KMHCT4AE3HU 282692

D Retain the property and [explain]:

 

 

 

 

Creditors Hyundai Finance/KIA C1 Surrender the property. ONa
name: DO Retain the property and redeem it.
@ Retain the property and enter into a I Yes

Description of 2017 Hyundal Accent 46,240 Reaffination Agreement.
property miles CO Retain the property and [explain]:
securing debt: VIN #KMHCT4AE3HU281720
Creditors Ocwen Loan Servicing MI Surrender the property. B No
name: OC Retain the property and redeem it.

© Retain the property and enter into a O Yes
Description of 2820 Bolla Drive Fayetteville, Reaffirmation Agreement.

NC 28306 Cumberland County
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Bast Case, LLG - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 49 of 59

Debtor1 Michael David Stevens

 

Debtor2 Jaime Melissa Stevens Case number (if known)
property ID #0405-12-8863 CJ Retain the property and [explain]:
securing debt. Legal Description: LT 166
BIRCH CREEK SEC 3 (0.22 AC}

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed In Schedule G: Executory Contracts and Unexpired Leases {Official Form 1066), fill-
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the leaso period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume It. 11 U.S.C. § 365(p)(2).

  

cribe your Unexpired personal property leases:

 
 

Lessorsname: — Thoedore & Rivette Cole
Cl Yes
Description of leased Residential Lease
Property:
Sign Below

 

Under penalty of perjury, | deelare that | have indicated my intention about any property of my estate that secures a debt and any personal

  

 

 

 

 

 

property that Is subjec fn lease. -
| \
x . x Ane Lido. Yeurvar
Michael David Stevertg e Meligsd Stevens
Signature of Debtor 1 ignature of Debtor 2
ote Alaalaoig owe 4 ]29 [2010
} | . ‘
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 50 of 59

PUAN SAUL LAL Lae eaesed Mu A aeulictaica Check one box only as directed in this form and in Form

. : si nt
Debtor 1 Michael David Stevens ‘Supp

 

Debtor 2 Jaime Melissa Stevens
(Spouse, if filing)

. : ‘ at . (J 2. The cateulation to determine if a presumption of abuse
United States Bankruptey Court for the: Middle District of Florida applies will be made under Chapter 7 Means Test

Calculation (Official Form 1224-2).

Wl 1. There is no presumption of abuse

 

Case number
tif known)

 

C1 3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

CO Check if this is an amended filing

Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income 12/15

Be as complete and accurate as possible. If two married peopla are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the IIné number to which the additional information applles. On the tep of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer dabte or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(h}(2) (Official Form 122A4-1Supp} with thls form.

Calculate Your Current Monthly Income

 

4. What is your marital and filing status? Check one only.
(1 Not married. Fill out Column A, lines 2-14.

Mf Married and your spouse is fillng with you. Fill ouf both Columns A and B, lines 2-11.
(J Married and your spouse is NOT filing with you. You and your spouse are:
( Living in the same household and are not legally separated. Fill out bath Columns A and B, lines 2-11.

FE] Living separately or are legally separated. Fill out Cotumn A, lines 2-11; do not fill out Column B. By checking this box, you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7}(B).

Fill in'the‘average morttily Income that you. received from:all sources; derived during the6 full months before you file this bankruptey case. HU.S.C.§
~AG1(10A). For example, if yeu are filing.on September 15, the 6-manth period would-be Marci 1. through August 31. If the aniount of your monthly income varied'during ©
thé 6 months, add the incomé for'alf.6 months and divide the total by 6. Fill in the-result, De not include ‘any income arriount more-than once. For example, if both”.

spouses.own the.same rental proparty, put-the income from that property in one ¢dlumin.only. If you have-nothing to-report for. any ling, write $0 in the space.

 

“Column Aion es | Column B
“Debter1 :.:° .” ‘Debtor.2 or -
vag non-filing spouse.

 

 

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
payroll deductions). $ 3,619.18 § 0.00

 

3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $ 000 § 0.00

 

4. All amounts from any source which are regularly pald for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. $ 0.00 $ 0.00

5, Net income from operating a business, profession, or farm

 

 

 

 

 

 

.. Debtor 1
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses -§ «9.00
Net monthly income from a business, profession, or farm $ 0.00 Copy here -> $ 0.00 § 0.00
6. Net income from rental and other real property
/ Debtor 1
Gross receipts (before all deductions) § 875.00
Ordinary and necessary operating expenses -$ 0.00
Net monthly income from rental or other real Copy
property Y $ 875.00 here -> 5 875.00 § 0.00
7. Interest, dividends, and royalties $ 0.00 § 0.00
Official Form 1224-1 Chapter 7 Statement of Your Current Monthly Income. page 4

Software Copyright (c) 1996-2019 Best Case, LLG - www, bestcass.com Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 51 of 59

pevtor; Michael David Stevens

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor2 Jaime Melissa Stevens Case number (if known}
CoumA °. Column. :
-Debtor1 © _+ Debtor 2-or .
“os Le - -hon-filing spouse.
8. Unemployment compensation $ 0.00 6 6«6§ 0.00
Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here:
For you $ 0.00
For your spouse $ 0.00
$. Pension or retirement income. Do not include any amount received that was a 00
benefit under the Social Security Act, $ 0.00 § 0.
10, Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism. If necessary, list other sources on a separate page and put the
fotal below.
$ 0.00 §$ 0.00
'$ 0.00 63 0.00
Total amounts from separate pages, if any. + § 0.00 «6$ 0,00
11, Calculate your total current monthly Income. Add lines 2 through 10 for =|
each column. Then add the total for Column A to the total for Column B, $ 4,394.18 | +5 0.00 |= $s 4,394.18
Total current monthly
Income
Determine Whether the Means Test Applies to You
42, Calculate your current monthly income for the year. Follow these steps:
12a, Copy your total current monthly income from line 11 Copy line 11 here=> $ 4,394.18
Multiply by 12 (the number of months in a year) x 12
12b, The result is your annual income for this part of the form 1ab.|g 52,730.16

 

 

 

13. Calculate the median family Income that applies to you. Follow these steps:

Fill in the state in which you live.
Fill in the number of people in your household. [| 4

Fill in the median family income for your state and size of household. 13. |g _ 78,833.00

To find a list of applicable median income amounts, go online using the link specified in the separate instructions
for this form. This list may also be available at the bankruptcy clerk’s office.

 

 

 

 

 

14. How do the lines compare?

14a. MM Line +2bis less than or equal ta line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

146. 0 Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

Sign Below

 

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

x \N6 oe x OlWeo

   

 

 

 

Michael David Stevens ime Melissa Stevens
Signature of Debtor 1 gnatur B

pte (2422/4 owe DALC4 [2014
MM/DD IYYYY MM/DD fal f

If you checked line 14a, do NOT fill out or file Form 1224-2.
If you checked line 145, fill out Form 1224-2 and file it with this form.

 

 

 

Official Form 1224-1 Chapter 7 Statement of Your Current Monthly Income page 2
Software Copyright (c) 1996-2019 Best Case, LLG - www.bosicase.com Sest Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 52 of 59

Debter1 Michael David Stevens
Debtr2 Jaime Melissa Stevens

 

Current Monthly Income Details for the Debtor

Debtor Income Details:

Income for the Period 10/01/2018 to 03/31/2019.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Employment

 

 

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Income by Month:
6 Months Ago: 10/2018 $3,230.78
5 Months Ago: 11/2018 $3,230.78
4 Months Ago: 12/2018 $3,345.78
3 Months Ago: 01/2019 $3,230.78
2 Months Ago: 02/2019 $3,230.78
Last Month: 03/2019 $4,846.17
Average per month: $3,519.18
Line 6 - Rent and other real property income
Source of Income: Rental Income
Income/Expense/Net by Month:
Date Income Expense Net
6 Months Ago: 10/2018 $1,250.00 $0.00 $1,250.00
5 Months Ago: 11/2018 $1,250.00 $0.00 $1,250.00
4 Months Ago: 12/2018 $1,250.00 $0.00 $1,250.00
3 Months Ago: 01/2019 $1,250.00 $0.00 $1,250.00
2 Months Ago: 02/2019 $250.00 $0.00 $250.00
Last Month: 03/2019 $0.00 $0.00 $0.00
Average per month: $875.00 $0.00
Average Monthly NET Income: $875.00
Non-CMi - Excluded Other income
Source of Income: Military Retirement (disability)
Income by Month:
6 Months Ago: 10/2018 $3,598.30
5 Months Ago: 11/2018 $3,598.30
4 Months Ago: 12/2018 $3,598.30
3 Months Ago: 01/2019 $3,598.30
2 Months Ago: 02/2019 $3,598.30
Last Month: 03/2019 $3,598.30
Average per month: $3,598.30
Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 3

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 53 of 59

Notice Required by 11 U.S.C. § 342(b) for

Individuals Filing for Bankruptcy (Form 2010)

 

 

This notice is for you if:

Chapter 7: Liquidation

 

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.

§ 101(8) as “incurred by an individual
primarily for a personal, family, or
household purpose.”

 

 

 

The types of bankruptcy that are available to
individuals

Individuals who meet the qualifications may file under
one of four different chapters of Bankruptey Code:

Chapter 7 - Liquidation
Chapter 11 - Reorganization

Chapter 12 - Voluntary repayment plan
for family farmers or
fishermen

Chapter 13 - Voluntary repayment pian
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Notice Required by 11 U.S.C, § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1986-2019 Best Case, LLC - www.hestcase.com

$245 filing fee

$75 administrative fee

+ $15 trustee surcharge

$335

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their debts
and who are willing to allow their nonexempt
property to be used to pay their creditors: The
primary purpose of filing under chapter 7 is to have
your debts discharged. The bankrupicy discharge
relieves you after bankruptcy from having to pay
many of your pre-bankruptcy debts. Exceptions exist
for particular debts, and liens on property may still
be enforced after discharge. For example, a creditor
may have the right to foreclose a home mortgage or
repossess an automobile.

total fee

However, if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your
discharge.

You should know that even if you file chapter 7 and
you receive a discharge, some debts are not
discharged under the law. Therefore, you may still
be responsible to pay:

most taxes;

most student loans;

domestic support and property settlement
obligations;

page 1

Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc 1-1 Filed 04/30/19 Page 54 of 59

most fines, penalties, forfeitures, and criminal
restitution obligations; and

certain debts that are not listed in your bankruptcy

papers.
You may also be required to pay debts arising from:
fraud or theft;

fraud or defalcation while acting in breach of
fiduciary capacity;

intentional injuries that you inflicted; and

death or personal injury caused by operating a
motor vehicle, vessel, or aircraft while intoxicated
from alcohol or drugs.

If your debts are primarily consumer debts, the court
can dismiss your chapter 7 case if it finds that you have
enough income te repay creditors a certain amount.
You must file Chapter 7 Statement of Your Current
Monthly Income (Official Form 122A-1) if you are an
individual filing for bankruptcy under chapter 7. This
form will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state.

If your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Caiculation (Official Form
122A-2),

If your income is above the median for your state, you
must file a second form —the Chapter 7 Means Test
Caiculation (Official Form 122A—2). The calculations on
the form— sometimes called the Means Tesi—deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors. If

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2019}

Software Copyright (c) 1996-2019 Best Gase, LLC - www.bestease.com

your income is more than the median income for your

state of residence and family size, depending on the
results of the Means Test, the U.S. trustee, bankruptcy
administrator, or creditors can file a motion to dismiss
your case under § 707(b) of the Bankruptcy Code. if a
motion is filed, the court will decide if your case should
be dismissed. To avoid dismissal, you may choose to
proceed under another chapter of the Bankruptcy
Code.

If you are an individual filing for chapter 7 bankruptcy,
the trustee may sell your property to pay your debts,
subject to your right to exempt the property or a portion
of the proceeds from the sale of the property. The
property, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt property. Exemptions may
enable you to keep your home, a car, clothing, and
household items or to receive some of the proceeds if
the property is sold.

Exemptions are not automatic. To exempt property,
you must list iton Schedule C: The Property You Claim
as Exempt (Official Form 106C). If you do not list the
property, the trustee may sell it and pay all of the
proceeds to your creditors.

 

Chapter 11: Reorganization

 

$1,167 filing fee

+ $550 administrative fee
$1,717 total fee

Chapter 11 is often used for reorganizing a business,
but is also available to individuals. The provisions of
chapter 11 are too complicated to summarize briefly.

page 2

Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 55 of 59

 

Read These Important Warnings

Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
or inaction may harm you. |f you file without an attorney, you are still responsible for knowing and

following all of the legal requirements.

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

 

Chapter 12: Repayment plan for family
farmers or fishermen

 

$200 filing fee
+ $75 administrative fee
$275 total fee

Similar to chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.

 

Chapter 13: Repayment plan for
individuals with regular
income

 

$235 filing fee
+ $75 administrative fee
$310 total fee

Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

¢

Notice Required by 14 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2040)

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com

Under chapter 13, you must file with the court a plan
to repay your creditors all or part of the money that
you owe them, usually using your future earnings. If
the court approves your plan, the court will allow you
to repay your debts, as adjusted by the plan, within 3
years or 5 years, depending on your income and other
factors.

After you make all the payments under your plan,
many of your debts are discharged. The debts that are
not discharged and that you may still be responsible to
pay include:

domestic support obligations,

most student loans,

certain taxes,

debts for fraud or theft,

debts for fraud or defalcation while acting in a
fiduciary capacity,

most criminal fines and restitution obligations,

certain debts that are not listed in your
bankruptcy papers,

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts.

page 3

Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 56 of 59

 

 

 

 

 

 

 

Bankruptcy crimes have serious consequences

lf you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty
of perjury—either orally or in writing—in
connection with a bankruptcy case, you may be
fined, imprisoned, or both.

‘All information you supply in connection with a
bankruptcy case is subject to examination by the
Attorney General acting through the Office of the
U.S. Trustee, the Office of the U.S. Attorney, and
other offices and employees of the U.S.
Department of Justice.

Make sure the court has your mailing address

The bankruptcy court sends notices to the mailing
address you list on Voluntary Petition for Individuals
Filing for Bankruptey (Official Form 101). To ensure
that you receive information about your case,
Bankruptcy Rule 4002 requires that you notify the court
of any changes in your address.

Notice Required by 11 U.S.C. § 342(b} for Individuals Filing for Bankruptcy (Form 2010}

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

A married couple may file a bankruptcy case
together—called a joint case. |f you file a joint case and
each spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each notice,
unless you file a statement with the court asking that
each spouse receive separate copies.

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). If you are filing a joint
case, both spouses must receive the briefing. With
limited exceptions, you must receive it within the 180
days before you file your bankruptcy petition. This
briefing is usually conducted by telephone or on the
Internet.

In addition, after filing a bankruptcy case, you generally
must complete a financial management instructional
course before you can receive a discharge. If you are
filing a joint case, both spouses must complete the
course.

You can obtain the list of agencies approved to provide

both the briefing and the instructional course from.

htto://ustice.gov/ust/eo/hapcpa/cede/cc_approved. htm

In Alabama and North Carolina, go to:
htto:/Awww.uscourts.gov/FederalCourts/Bankruptcy/
Bankruptcy Resources/ApprovedCredit
AndDebtCounselors.aspx.

If you do not have access to a computer, the clerk of
the bankruptcy court may be able to help you obtain
the list.

page 4

Best Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 57 of 59

United States Bankruptcy Court
Middle District of Florida

Michael David Stevens

Inre Jaime Melissa Stevens Case No.

Debtor(s) Chapter 7

VERIFICATION OF CREDITOR MATRIX

The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.

 

Date: 7\ ) 2 2D{4

 

Michael David Stevens
Signature of Debtor

pa: 04)19) 1001 Cuneo Wii aaiShueo

fa é Melissa Stevens
nature of Debtor

Software Copyright (c) 1996-2019 Bast Case, LLG - www.bestcase.com Besi Case Bankruptcy
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19. Page 58 of 59

Michael David Stevens
5700 Saddlebrook Way
Wesley Chapel, FL 33543

Jaime Melissa Stevens
5700 Saddlebrook Way
Wesley Chapel, FL 33543

Matthew J. Jowanna

Ed Financial Services
PO Box 105193
Atlanta, GA 30348

Elastic/Republic Bank & Trust Co.

PO Box 950276
Louisville, KY 40295

FinVWise Bank

The Law Offices of Matthew J. Jowanna, f Rise

2521 Windguard Circle
’ Suites 101 & 102
Wesley Chapel, FL 33544

American Profit Recovery
34505 W 12 Mile Road
Suite 3

Farmington, Ml 48331

Andrews Federal Credit Union

5711 Allentown Road
Suite 400
Suitland, MD 20746

ATT Direct TVI/G Systems Inc

PO Box 64378
Saint Paul, MN 55164

Capital One
10700 Capital One Way
Glen Allen, VA 23060

Capital One
PO Box 30285
Salt Lake City, UT 84130

Diversified Adjustments
600 Coon Rapids Blvd NW
Minneapolis, MN 55433

4150 International Plaza
Ste 300
Fort Worth, TX 76109

GM Financial
PO Box 183834
Adlington, TX 76096

Granite State Mgmt
PO Box 3420
Concord, NH 03302

Hyundai Finance/KIA
PO Box 20829
Fountain Valley, CA 92728

Lending Club
71 Stevenson Street, Ste 700
San Francisco, CA 94105

Military Star
3911 So Walton Walker Blvd
Dallas, TX 75236

Ocwen Loan Servicing
1661 Worthington Road
Suite 100

West Palm Beach, FL 33409

Pioneer MCB

3240 E Tropicana
Las Vegas, NV 89121

Sprint/Enhanced Recovery
PO Box 57547
Jacksonville, FL 32241

Thoedore & Rivette Cole
2820 Boila Drive
Fayetteville, NC 28306

USAA Visa
PO Box 65020
San Antonio, TX 78288

Verizon Wireless
PO Box 650051
Dallas, TX 75265

Victoria Secret/Comenity Ban
PO Box 182789

Wells Fargo Dealer Services
PO Box 168048
Irving, TX 75016
Case 8:19-bk-04001-MGW Doc1-1 Filed 04/30/19 Page 59 of 59

B2030 (Form 2030) (12/15)
United States Bankruptcy Court
Middle District of Fiorida

Michael David Stevens
Inte Jaime Melissa Stevens Case No.

Debtor(s) Chapter 7

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P, 2016(b), I certify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptry case is as follows:

 

For legal services, I have agreed to accept $ 2,000.00
Prior to the filing of this statement] have received $ 2,000.00
Balance Due $ 0.00

 

2. The source of the compensation paid to me was:

@ Debtor O Other (specify):

3. The source of compensation to be paid to me is:

Debtor 0) Other (specify):

4, Wl [have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

[1 {have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

§.  Inreturn for the above-disclosed fee, I have agreed to render legal service for al! aspects of the bankruptcy case, including:

Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;

Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof,

[Other provisions as needed]
Negotlations with secured creditors to reduce to market value; exemption planning; preparation and filing of
reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
522(f)(2)(A) for avoidance of liens on household goods.

ao oP

6. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
any other adversary proceeding.

 

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for repres
this bankruptcy proceeding.

OARS SROKA
Date Matthew J. Jowanna
Signature of Attorney
The Law Offices of Matthew J. Jowanna, PA
2521 Windguard Circle
Suites 101 & 102
Wesley Chapel, FL 33544
813-929-7300 Fax: 813-929-7325
info@jowanna.com
Name of law firm

ign-of-the-debtor(s) in

 
 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Gase Bankruptcy
